Exhibit 10.1

 

Execution Version

 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Dated as of September 12, 2003

 

TAXI MEDALLION LOAN TRUST I

as Borrower

 

and

 

MERRILL LYNCH COMMERCIAL FINANCE CORP.

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS AND ACCOUNTING MATTERS

   1

Section 1.01

      

Certain Defined Terms.

   1

Section 1.02

      

Accounting Terms and Determinations

   22

ARTICLE II

 

ADVANCES, NOTE AND PREPAYMENTS

   22

Section 2.01

      

Advances.

   22

Section 2.02

      

Note.

   23

Section 2.03

      

Procedure for Borrowing.

   23

Section 2.04

      

Delivery of Medallion Loan Files.

   24

Section 2.05

      

Repayment of Advances; Interest.

   24

Section 2.06

      

Limitation on Advances; Illegality.

   24

Section 2.07

      

Determination of Borrowing Base; Mandatory Prepayments or Pledge; Rapid
Amortization Event.

   25

Section 2.08

      

Optional Prepayments; Release of Medallion Loans upon Repayment.

   26

Section 2.09

      

Requirements of Law.

   26

Section 2.10

      

Purpose of Advances.

   27

Section 2.11

      

Taxes.

   28

Section 2.12

      

Interest Reserve Deposit Account

   29

Section 2.13

      

Collection Account.

   29

Section 2.14

      

Conversion and Continuation Options.

   30

Section 2.15

      

Minimum Conversion Amounts

   30

Section 2.16

      

Indemnity.

   31

Section 2.17

      

Additional Specified Chicago Medallion Loans.

   31

Section 2.18

      

Maximum Committed Credit

   31

ARTICLE III

 

PAYMENTS; COMPUTATIONS; FEES

   32

Section 3.01

      

Payments.

   32

Section 3.02

      

Computations.

   32

Section 3.03

      

Facility Fee

   33

Section 3.04

      

Non-Usage Fee

   33

ARTICLE IV

 

COLLATERAL SECURITY

   33

Section 4.01

      

Collateral; Security Interest.

   33

Section 4.02

      

Further Documentation.

   34

Section 4.03

      

Changes in Locations, Name, etc.

   35

Section 4.04

      

Lender’s Appointment as Attorney-in-Fact.

   35

Section 4.05

      

Performance by Lender of Borrower’s Obligations

   36

Section 4.06

      

Proceeds.

   37

Section 4.07

      

Remedies

   37

Section 4.08

      

Limitation on Duties Regarding Presentation of Collateral

   38

 

-ii-



--------------------------------------------------------------------------------

Section 4.09

       

Powers Coupled with an Interest

   38

Section 4.10

       

Release of Security Interest

   38

ARTICLE V

  

CONDITIONS PRECEDENT

   39

Section 5.01

       

Initial Advance.

   39

Section 5.02

       

Initial and Subsequent Advances

   40

ARTICLE VI

  

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

   43

Section 6.01

       

Eligible Medallion Loans

   43

Section 6.02

       

Existence; Qualification; No Change to Organizational Documents

   43

Section 6.03

       

Authority and Authorization; Enforceability; Approvals; Absence of Adverse
Notice

   43

Section 6.04

       

No Breach

   44

Section 6.05

       

Litigation

   44

Section 6.06

       

No Adverse Selection

   44

Section 6.07

       

Bulk Transfer

   44

Section 6.08

       

Indebtedness

   45

Section 6.09

       

Borrower’s Purpose

   45

Section 6.10

       

Adverse Orders

   45

Section 6.11

       

Taxes

   45

Section 6.12

       

Chief Executive Office; Jurisdiction of Organization

   45

Section 6.13

       

Legal Name

   45

Section 6.14

       

Solvency

   45

Section 6.15

       

Subsidiaries

   45

Section 6.16

       

Consideration

   45

Section 6.17

       

True and Complete Disclosure

   46

Section 6.18

       

Proceeds Regulations

   46

Section 6.19

       

Adverse Agreements.

   46

Section 6.20

       

Investment Company.

   46

Section 6.21

       

No Default

   46

Section 6.22

       

Underwriting and Servicing

   46

Section 6.23

       

ERISA

   46

Section 6.24

       

Sharing of Payments

   47

Section 6.25

       

Collateral Security; Acquisition

   47

Section 6.26

       

Subsidiary

   47

Section 6.27

       

Subsidiaries of the Parent

   47

Section 6.28

       

Standard Form Medallion Loan Documentation

   47

ARTICLE VII

  

COVENANTS OF THE BORROWER

   48

Section 7.01

       

Existence; etc.

   48

Section 7.02

       

Special Purpose Entity.

   48

Section 7.03

       

Accuracy of Opinions

   50

Section 7.04

       

Prohibition on Adverse Claims.

   50

Section 7.05

       

Prohibition on Fundamental Change

   50

 

-iii-



--------------------------------------------------------------------------------

Section 7.06

        Sale or Contribution Treatment    50

Section 7.07

        Prohibition on Modifications    50

Section 7.08

        Amendment to Organizational Documents.    50

Section 7.09

        Remittance of Collections.    50

Section 7.10

        Hedging Strategy    50

Section 7.11

        Litigation    51

Section 7.12

        Notices    51

Section 7.13

        Additional Information    51

Section 7.14

        Transaction with Affiliates    51

Section 7.15

        Limitation on Liens.    52

Section 7.16

        Advertising, Origination and Servicing Activities    52

Section 7.17

        Required Filings.    52

Section 7.18

        Financial Statements    52

Section 7.19

        Maintenance of Insurance    53

Section 7.20

        Right of First Refusal Replacement Financing    53

Section 7.21

        Monthly Pricing Reports; Monthly Liquidation Reports    53

Section 7.22

        Underwriting Guidelines    53

Section 7.23

        Approved Purchase Agreement Sale or Contribution Treatment    53

ARTICLE VIII

   EVENTS OF DEFAULT    54

ARTICLE IX

   REMEDIES UPON DEFAULT    56

ARTICLE X

   MISCELLANEOUS    56

Section 10.01

        Waiver    56

Section 10.02

        Notices    56

Section 10.03

        Indemnification and Expenses.    57

Section 10.04

        Amendments    58

Section 10.05

        Successors and Assigns    58

Section 10.06

        Survival    59

Section 10.07

        Captions    59

Section 10.08

        Counterparts    59

Section 10.09

        GOVERNING LAW; ETC.    59

Section 10.10

        SUBMISSION TO JURISDICTION; WAIVERS    59

Section 10.11

        WAIVER OF JURY TRIAL    60

Section 10.12

        Acknowledgments    60

Section 10.13

        Hypothecation and Pledge of Collateral    60

Section 10.14

        Assignments; Participations    60

Section 10.15

        Alteration of Medallion Loan Documents    62

Section 10.16

        Periodic Due Diligence Review    62

Section 10.17

        Usury Savings Clause    63

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

   

Schedule 1.01(a)

  Credit and Collection Policy

Schedule 1.01(b)

  Existing Permitted Joint Participants

Schedule 1.01(c)

  Existing Permitted Junior Participants

Schedule 1.01(d)

  Underwriting Guidelines

Schedule 1.01(e)

  Category IV Medallion Loans

Schedule 1.01(f)

  Category V Medallion Loans

Schedule 1.01(g)

  Specified Chicago Medallion Loans

Schedule 1.01(h)

  Junior Specified Chicago Medallion Loans

Schedule 1

  Eligibility Criteria

Schedule 6.25

  Filing Jurisdictions

Schedule 6.27

  Parent Subsidiaries

Schedule 7.20

  Right of First Refusal

Schedule 7.21

  Monthly Pricing Reports

EXHIBITS

   

Exhibit A

  Form of Note

Exhibit B

  Form of Borrowing Base Certificate

Exhibit C

  Form of Collection Account Control Agreement

Exhibit D

  Form of Custodial Agreement

Exhibit E

  [RESERVED]

Exhibit F-1

  Form of Junior Participation Supplemental Agreement (E.J.T.)

Exhibit F-2

  Form of Junior Participation Supplemental Agreement (Elk)

Exhibit F-3

  Form of Junior Participation Supplemental Agreement (Susil Cab, Inc.)

Exhibit F-4

  Form of Junior Participation Supplemental Agreement (The OSG Corporation)

Exhibit G

  Form of Interest Reserve Deposit Account Control Agreement

Exhibit H

  Form of Notice of Borrowing and Pledge

Exhibit I

  Form of Tax Certificate

Exhibit J

  Form of Assignment and Acceptance

Exhibit K

  [RESERVED]

Exhibit L-1

  Form of Approved Junior Participation Agreement (E.J.T.)

Exhibit L-2

  Form of Approved Junior Participation Agreement (Elk)

Exhibit L-3

  Form of Approved Junior Participation Agreement (Susil Cab, Inc.)

Exhibit L-4

  Form of Approved Junior Participation Agreement (The OSG Corporation)

Exhibit M

  Form of Continuation/Conversion Notice

Exhibit N

  Form of Amendment to Servicing Agreement

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of September 12, 2003
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, this “Loan Agreement”), is made by and between TAXI MEDALLION LOAN
TRUST I, a Delaware statutory trust (the “Borrower”), and MERRILL LYNCH
COMMERCIAL FINANCE CORP., a Delaware corporation (the “Lender”).

 

RECITALS

 

WHEREAS, the Borrower and the Lender (as successor-in-interest to Merrill Lynch
Bank USA pursuant to that certain Assignment and Acceptance, dated as of the
date hereof) are parties to that certain Loan and Security Agreement, dated as
of September 13, 2002 (the “Original Loan Agreement”, as amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Loan Agreement”);

 

WHEREAS, pursuant to the Existing Loan Agreement, the Lender has made revolving
credit loans to the Borrower, the proceeds of which were used by the Borrower to
finance the purchase of certain Medallion Loans or for other purposes permitted
thereby;

 

WHEREAS, the Borrower has requested that the Lender amend and restate the
Existing Loan Agreement to provide for an extension of the termination date, an
increase in the maximum committed credit and for certain other amendments to the
Existing Loan Agreement;

 

WHEREAS, the Lender is willing to amend and restate the Existing Loan Agreement,
but only on the terms, and subject to the conditions, set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree that the
Existing Loan Agreement is amended and restated as set forth in the Recitals
hereto and as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the following meanings (all terms defined in this Section 1.01 or in other
provisions of this Loan Agreement in the singular to have the same meanings when
used in the plural and vice versa):

 

“Accepted Servicing Practices” shall have the meaning assigned thereto in the
Servicing Agreement.

 

“Additional Specified Chicago Medallion Loans” shall have the meaning assigned
thereto in Section 2.17.



--------------------------------------------------------------------------------

“Advance” shall have the meaning assigned to such term in Section 2.01(a).

 

“Advance Rate” shall mean:

 

(a) with respect to each Eligible Medallion Loan that is a Category I Medallion
Loan, a Category IV Medallion Loan or a Category V Medallion Loan, the “Advance
Rate” set forth in the chart below opposite the applicable Class of such
Eligible Medallion Loan:

 

Class of Category I, Category IV or

Category V Medallion Loans

--------------------------------------------------------------------------------

   Advance Rate


--------------------------------------------------------------------------------

 

Class A Medallion Loans

   90 %

Class B Medallion Loans

   90 %

Class C Medallion Loans

   85 %

Class D Medallion Loans

   75 %

Class E Medallion Loans

   50 %

 

(b) with respect to each Eligible Medallion Loan that is a Category II Medallion
Loan or a Category III Medallion Loan, the “Advance Rate” set forth in the chart
below opposite the applicable Class of such Eligible Medallion Loan:

 

Class of Category II or Category III Medallion Loans

--------------------------------------------------------------------------------

   Advance Rate


--------------------------------------------------------------------------------

 

Class A Medallion Loans

   100 %

Class B Medallion Loans

   80 %

Class C Medallion Loans

   75 %

Class D Medallion Loans

   67 %

Class E Medallion Loans

   45 %

 

provided, however, that:

 

(i) if the Delinquency Ratio shall exceed 25%, then the Advance Rate applicable
to all Eligible Loans that are not Class A Medallion Loans may, in the sole and
absolute discretion of the Lender, be reduced by an amount of up to 2.5
percentage points; or

 

(ii) if 5% or more of the Medallion Loans at any time held by the Borrower are
Class D Medallion Loans and Class E Medallion Loans, then the Advance Rate
applicable to all Eligible Loans that are Class D Medallion Loans and Class E
Medallion Loans may, in the sole and absolute discretion of the Lender, be
reduced by an amount of up to 2.5 percentage points; or

 

-2-



--------------------------------------------------------------------------------

(iii) the Cumulative Losses for Medallion Loans shall exceed $1,000,000; or

 

(iv) (A) the average cost of fully liquidating a Medallion, determined as of the
last day of each month, based on the cost of liquidating Medallions during the
preceding three months (or if fewer than ten Medallions were liquidated during
such three-month period, based on the cost of liquidating the ten most recently
liquidated Medallions), exceeds 5% of the original principal balance, or (B) the
average time required to fully liquidate a Medallion in a jurisdiction,
determined as of the last day of each month, based on the time of liquidating
Medallions during the preceding three months (or if fewer than ten Medallions
were liquidated during such three-month period, based on the time of liquidating
the ten most recently liquidated Medallions), exceeds the number of days
allotted per jurisdiction as set forth on Schedule 10 to the Borrowing Base
Certificate under “Cannot exceed              days” due to a change in the
procedure for liquidating Medallions estimated by the applicable Taxi
Commission, in each case as determined by the Lender in its sole discretion
exercised in good faith, in which case the Advance Rate may be reduced only with
respect to Medallion Loans secured by Medallions in the jurisdiction in which
such average time to liquidate Medallions exceeds the applicable allotted number
of days.

 

“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person other than, with respect to the Collateral, any
lien, security interest, charge, encumbrance or other right or claim in favor of
the Lender.

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 10% or more of the
securities or interests (on a fully diluted basis) having ordinary voting power
for the directors or managing partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities or interests, by
contract, or otherwise.

 

“Applicable Margin” shall mean (i) for each Advance secured by Eligible
Medallion Loans other than Category III Medallion Loans, 1.25%, and (ii) for
each Advance secured by Category III Medallion Loans, 1.75%.

 

“Approved Joint Participation Agreement” shall mean a participation agreement
between Medallion Funding and a Permitted Joint Participant, in form and
substance satisfactory to the Lender in its sole and absolute discretion.

 

“Approved Junior Participation Agreement” shall mean a participation agreement
between Medallion Funding and a Permitted Junior Participant, substantially in
the form of Exhibits L-1, L-2, L-3 and L-4 to the Original Loan Agreement, as
amended, supplemented, restated or otherwise modified from time to time with the
consent of the Lender in its sole and absolute discretion.

 

-3-



--------------------------------------------------------------------------------

“Approved Purchase Agreement” shall mean each purchase and sale agreement for
Medallion Loans between the Borrower, as purchaser, and an Approved Seller,
together with all instruments, documents and agreements executed in connection
therewith, acceptable to the Lender in writing in the Lender’s sole and absolute
discretion, as such Approved Purchase Agreement may from time to time be
amended, supplemented, restated or otherwise modified in accordance with the
terms hereof.

 

“Approved Seller” shall mean any Person, other than Medallion Funding,
acceptable to the Lender in its sole and absolute discretion and approved in
writing by the Lender, as seller of Medallion Loans to the Borrower pursuant to
an Approved Purchase Agreement.

 

“Assignment and Acceptance” shall have the meaning set forth in Section 10.14
hereof.

 

“Atlantic Bank” shall mean Atlantic Bank, a bank chartered by the State of New
York Banking Department.

 

“Backup Servicer” shall have the meaning assigned to such term in the Servicing
Agreement.

 

“Backup Servicing Agreement” shall mean the Backup Servicing Agreement between
the Backup Servicer, the Borrower and the Lender, as amended, supplemented,
restated or otherwise modified from time to time.

 

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

 

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidation, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 30 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

 

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.

 

-4-



--------------------------------------------------------------------------------

“Borrower” shall have the meaning assigned to such term in the Preamble.

 

“Borrowing Base” shall mean at any time an amount equal to the aggregate
Collateral Value of all Eligible Medallion Loans pledged to the Lender hereunder
at such time.

 

“Borrowing Base Certificate” shall mean a certificate, substantially in the form
of Exhibit B hereto, with appropriate insertions, showing the Borrowing Base as
of the date set forth therein, and certified as complete and correct by a
Responsible Officer of the Servicer.

 

“Borrowing Base Deficiency” shall have the meaning provided in Section 2.07(b)
hereof.

 

“Borrowing Base Period” shall have the meaning assigned to such term in Section
2.01(a).

 

“Boston Medallion Loan” shall mean a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Boston, Massachusetts.

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York,
the Lender or the Custodian (if other than the Borrower) is authorized or
obligated by law or executive order to be closed and, if such day relates to a
borrowing of, a payment or prepayment of principal of or interest on, or an
Interest Period for, a Eurodollar Loan or a notice by the Borrower with respect
to any such borrowing, payment, prepayment or Interest Period, a day in which
dealings in Dollar deposits are carried out in the London interbank market.

 

“Cambridge Medallion Loan” shall mean a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Cambridge, Massachusetts.

 

“Category I Medallion Loan” shall mean a Medallion Loan (other than a Category
IV Medallion Loan or a Category V Medallion Loan) having an LTV at the time of
origination or of acquisition by the Borrower of 80% or less.

 

“Category II Medallion Loan” shall mean a Specified Chicago Medallion Loan or
any other Medallion Loan (other than a Category IV Medallion Loan or a Category
V Medallion Loan) having a current LTV of 72% or less.

 

“Category III Medallion Loan” shall mean a Medallion Loan (other than a Category
IV Medallion Loan or a Category V Medallion Loan) having an LTV at the time of
origination or of acquisition by the Borrower greater than 80% but not more than
90%.

 

-5-



--------------------------------------------------------------------------------

“Category IV Medallion Loan” shall mean a Medallion Loan that was subject to a
subordinated participation held by Freshstart but is no longer subject to a
participation interest listed on Schedule 1.01(b) to the Original Loan
Agreement.

 

“Category V Medallion Loan” shall mean a Medallion Loan listed on Schedule
1.01(e) to the Original Loan Agreement.

 

“Chicago Medallion Loan” shall mean a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Chicago, Illinois.

 

“Class” shall mean the status of a Medallion Loan at any time as a Class A
Medallion Loan, Class B Medallion Loan, Class C Medallion Loan, Class D
Medallion Loan or Class E Medallion Loan.

 

“Class A Medallion Loans” shall mean Eligible Medallion Loans in respect of
which there is no delinquency in payment or there is a delinquency in the
payment of principal and/or interest which continues for a period of up to 30
days (without regard to any applicable grace periods).

 

“Class B Medallion Loans” shall mean Eligible Medallion Loans in respect of
which there is a delinquency in the payment of principal and/or interest which
continues for a period greater than and including 31 days but not in excess of
60 days (without regard to any applicable grace periods).

 

“Class C Medallion Loans” shall mean Eligible Medallion Loans in respect of
which there is a delinquency in the payment of principal and/or interest which
continues for a period greater than and including 61 days but not in excess of
90 days (without regard to any applicable grace periods).

 

“Class D Medallion Loans” shall mean Eligible Medallion Loans in respect of
which there is a delinquency in the payment of principal and/or interest which
continues for a period greater than and including 91 days but not in excess of
180 days (without regard to any applicable grace periods).

 

“Class E Medallion Loans” shall mean Eligible Medallion Loans in respect of
which there is a delinquency in the payment of principal and/or interest which
continues for a period greater than and including 181 days but not in excess of
360 days (without regard to any applicable grace periods).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall have the meaning provided in Section 4.01(b) hereof.

 

-6-



--------------------------------------------------------------------------------

“Collateral Value” shall mean, with respect to any Eligible Medallion Loan on
any date of determination, an amount equal to the product of (a) the Advance
Rate applicable to such Eligible Medallion Loan and (b) the Net Principal
Balance of such Eligible Medallion Loan; provided, that:

 

(a) the following additional limitations shall apply:

 

(i) the aggregate Collateral Value of all Eligible Medallion Loans which consist
of New York City Medallion Loans shall be no less than 66.67% of the aggregate
Collateral Value of all Eligible Medallion Loans at such time (or such other
percentage as the Lender may consent to from time to time);

 

(ii) the aggregate Collateral Value of all Eligible Medallion Loans which
consist of Chicago Medallion Loans, Boston Medallion Loans, Cambridge Medallion
Loans, Newark Medallion Loans, Philadelphia Medallion Loans or Other Acceptable
Medallion Loans shall not exceed 33.33% of the aggregate Collateral Value of all
Eligible Medallion Loans at such time (or such other percentage as the Lender
may consent to from time to time);

 

(iii) the aggregate Collateral Value of all Eligible Medallion Loans that are
included in the Borrowing Base at any time and that are not Class A Medallion
Loans shall not exceed 25% of the aggregate Collateral Value of all Eligible
Medallion Loans at such time;

 

(iv) the aggregate Collateral Value of all Eligible Medallion Loans that are
included in the Borrowing Base at any time and that are not Class A Medallion
Loans or Class B Medallion Loans shall not exceed 7.5% of the aggregate
Collateral Value of all Eligible Medallion Loans at such time;

 

(v) the aggregate Collateral Value of all Eligible Medallion Loans that are
included in the Borrowing Base at any time and that are not Class A Medallion
Loans, Class B Medallion Loans or Class C Medallion Loans shall not exceed 3.0%
of the aggregate Collateral Value of all Eligible Medallion Loans at such time;

 

(vi) the aggregate Collateral Value of all Eligible Medallion Loans which
consist of Category II Medallion Loans shall not exceed $40,000,000;

 

(vii) the aggregate Collateral Value of all Eligible Medallion Loans which
consist of Category III Medallion Loans shall not exceed $40,000,000;

 

(viii) the aggregate Collateral Value of all Eligible Medallion Loans which
consist of Category IV Medallion Loans shall not exceed $4,700,000; and

 

(ix) the aggregate Collateral Value of all Eligible Medallion Loans which
consist of Category V Medallion Loans shall not exceed $6,900,000.

 

-7-



--------------------------------------------------------------------------------

(b) the Collateral Value shall be deemed to be zero with respect to each
Medallion Loan:

 

(i) with respect to which the eligibility criteria set forth on Schedule 1 are
not satisfied on such date;

 

(ii) made to any one Obligor (or guaranteed by any one guarantor) in an amount
that exceeds $10,000,000, or such greater amount as the Lender may consent to
from time to time, on a case-by-case basis, in writing, in the aggregate
together with any other Medallion Loans to such Obligor;

 

(iii) in respect of which there is a delinquency in the payment of principal
and/or interest which continues for a period greater than 360 days (without
regard to any applicable grace periods);

 

(iv) for which the Medallion Loan File has been released from the possession of
the Custodian under the Custodial Agreement to any Person other than the Lender
or a Person acting as the consenting bailee for the Lender for a period of
fifteen (15) or more consecutive days;

 

(v) which exceeds the limitations on Collateral Value set forth in paragraph (a)
above;

 

(vi) for which the Custodian has not received the Medallion Loan File with
respect to such Medallion Loan in the time and manner set forth in Section 2.04;

 

(vii) in respect of any Category IV Medallion Loan that is pledged to the Lender
after the Effective Date; and

 

(viii) in respect of any Category V Medallion Loan that is pledged to the Lender
after the Effective Date.

 

“Collection Account” shall mean a segregated bank account maintained by the
Collection Account Bank, as depositary, pursuant to the Collection Account
Control Agreement, in the name of the Borrower for the benefit of the Lender and
subject to a security interest in favor of the Lender into which all Collections
shall be deposited by the Servicer.

 

“Collection Account Bank” shall mean JPMorgan Chase Bank.

 

“Collection Account Control Agreement” shall mean that certain Collection
Account Control Agreement, dated as of September 13, 2002, by and among the
Borrower, the Servicer, the Lender, and the Collection Account Bank, as the same
may be amended, restated, supplemented or otherwise modified and in effect from
time to time.

 

“Collections” shall mean, collectively, all collections, payments and recoveries
on or in respect of the Medallion Loans, the Hedging Arrangements and the other
Medallion Collateral (including without limitation insurance proceeds and
proceeds of the disposition of the Medallion Loans or of assets securing or
otherwise subject to the Medallion Loans), and all proceeds of the foregoing.

 

-8-



--------------------------------------------------------------------------------

“Combined Loan-To-Value Ratio” or “CLTV” shall have the meaning provided in
Section 2.07(d) hereof.

 

“Commitment Letter” shall mean the commitment letter, dated as of June 21, 2002,
between the Lender and Medallion Funding, as such letter may be amended from
time to time.

 

“Continue”, “Continuation” and “Continued” shall mean the continuation of an
Advance from one Interest Period to the next Interest Period.

 

“Convert”, Conversion” and “Converted” shall refer to a conversion of Fixed Rate
Loans into Eurodollar Loans or of Eurodollar Loans into Fixed Rate Loans.

 

“Corporate Medallion” shall mean a Medallion that is not an Individual
Medallion.

 

“Credit and Collection Policy” shall mean the credit and collection policy of
Medallion Funding, as Servicer, for Medallion Loans, a copy of which is attached
to the Original Loan Agreement as Schedule 1.01(a).

 

“Cumulative Losses” shall mean cumulative losses actually realized in any one
calendar year with respect to Medallion Loans from and after the time such loans
became Medallion Loans, but shall not include costs, expenses or losses
resulting from Hedging Arrangements.

 

“Custodial Agreement” shall mean that certain Custodial Agreement, dated as of
September 13, 2002, among the Borrower, the Custodian, the Servicer and the
Lender, as the same may be amended, restated, supplemented or otherwise modified
and in effect from time to time.

 

“Custodian” shall mean Wells Fargo Bank Minnesota, National Association, as
custodian under the Custodial Agreement, and its successors and permitted
assigns thereunder.

 

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

 

“Default Rate” shall mean, in respect of any principal of any Advance or, to the
extent permitted by law, any other amount under this Loan Agreement, the Note or
any other Loan Document that is not paid when due to the Lender (whether at
stated maturity, by acceleration, by optional or mandatory prepayment or
otherwise), a rate per annum during the period from and including the due date
to but excluding the date on which such amount is paid in full equal to the
Eurodollar Rate plus 4.00% per annum.

 

“Delinquency Ratio” means, as of the last day of each month, (x) the aggregate
of the Net Principal Balance of all Medallion Loans for which the related
Obligors have been delinquent for thirty-one (31) or more days, divided by (y)
the aggregate of the Net Principal Balance of all Medallion Loans at such time.

 

-9-



--------------------------------------------------------------------------------

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Due Diligence Review” shall mean the performance by the Lender of any or all of
the reviews permitted under Section 10.16 hereof with respect to any or all of
the Medallion Loans, as desired by the Lender from time to time.

 

“Effective Date” shall mean the “Effective Date” as defined in the Original Loan
Agreement, which date is September 13, 2002.

 

“Eligible Medallion Loan” shall mean a Medallion Loan purchased by the Borrower
from a Seller (a) which satisfies the eligibility characteristics set forth on
Schedule 1 hereto on and as of the applicable Funding Date and which continues
to satisfy such eligibility characteristics at all times thereafter while such
Medallion Loan is included in the Borrowing Base and (b) as to which the Lender
has received evidence satisfactory to the Lender that such Medallion Loan was
acquired by each of the Seller and the Borrower pursuant to a “true sale”
transaction; provided, that in no event shall any Junior Specified Chicago
Medallion Loan qualify as an Eligible Medallion Loan.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eurocurrency Liabilities” shall have the meaning specified in Regulation D of
the Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Base Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum equal to the
corresponding rate appearing on page BBAM of Bloomberg L.P. as “LIBOR” for such
Interest Period two (2) Business Days prior to the beginning of such Interest
Period (and if such date is not a Business Day, the Eurodollar Rate in effect on
the Business Day immediately preceding such date), and if such rate shall not be
so quoted, the rate per annum at which the Lender is offered Dollar deposits at
or about 10:00 A.M., New York City time, two Business Days prior to the
beginning of such Interest Period by prime banks in the interbank eurodollar
market where the eurodollar and foreign currency exchange operations in respect
of its Advances are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to the amount of the Advances to be outstanding during such Interest
Period.

 

“Eurodollar Loan” shall mean an Advance the rate of interest applicable to which
is based upon the Eurodollar Rate.

 

“Eurodollar Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 – Eurodollar Rate Reserve Percentage

 

-10-



--------------------------------------------------------------------------------

“Eurodollar Rate Reserve Percentage” shall mean, for any Interest Period for all
of the Eurodollar Loans comprising part of the same borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor thereto) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York, New York with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Loans is determined) having a term comparable to
such Interest Period.

 

“Event of Default” or “Default” shall have the meaning provided in Article VIII
hereof.

 

“Existing Loan Agreement” shall have the meaning provided in the Recitals.

 

“Facility Fee” shall have the meaning provided in Section 3.03 hereof.

 

“Federal Funds Rate” shall mean for any day, a fluctuating interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day for such transactions received by the
Lender from three Federal funds brokers of recognized standing selected by the
Lender.

 

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

 

“Fixed Rate” shall mean the rate per annum equal to the rate of interest charged
from time to time by Merrill Lynch Bank USA for a fixed rate loan with a term
equal to the applicable Interest Period.

 

“Fixed Rate Loan” shall mean an Advance the rate of interest applicable to which
is based upon the Fixed Rate.

 

“Freshstart” shall mean Freshstart Venture Capital Corp., a New York
corporation.

 

“Funding Date” shall mean, (x) with respect to a Medallion Loan, the first date
on which an Advance is made hereunder to fund the purchase of such Medallion
Loan, and (y) with respect to an Advance, the date on which such Advance is
made.

 

“Funding Date Documentation” shall have the meaning assigned to such term in the
Custodial Agreement.

 

-11-



--------------------------------------------------------------------------------

“Funding Documentation Receipt Date” shall have the meaning assigned to such
term in the Custodial Agreement.

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over the Borrower or any of its
properties.

 

“Hedging Arrangement” shall mean, with respect to any or all of the Medallion
Loans, any interest rate swap, cap or collar agreement, Eurodollar future
contracts, repurchase agreement or other agreements or arrangements (including
any arrangement providing for the short sale of U.S. Treasury securities), and
any securities, securities accounts or securities contracts relating to the
foregoing, in each case intended to provide protection against fluctuations in
interest rates or the exchange of nominal interest obligations, either generally
or under specific contingencies, entered into by the Borrower or a designee of
the Borrower and the hedging counterparty.

 

“Hedging Strategy” shall mean a commercially reasonable interest rate hedging
strategy acceptable to the Lender that is designed to provide protection against
fluctuations in interest rates, which strategy may from time to time include the
purchase of fixed-for-floating interest rate swaps, long-dated LIBOR or interest
rate caps.

 

“IDB” shall mean Israel Discount Bank of New York, a bank chartered by the State
of New York Banking Department.

 

“Indebtedness” shall mean, of any Person at any date, without duplication, (a)
all indebtedness of such Person for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase price of
property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices),
(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument, (c) all obligations of such Person under
Financing Leases, (d) all obligations of such Person in respect of letters of
credit, acceptances or similar instruments issued or created for the account of
such Person and (e) all liabilities secured by any Lien on any property owned by
such Person even though such Person has not assumed or otherwise become liable
for the payment thereof.

 

“Indemnified Party” shall have the meaning provided in Section 10.03 hereof.

 

“Individual Medallion” shall mean a Medallion issued to an Obligor who is a
natural person in circumstances where such natural person is the only party who
may use such Medallion (commonly referred to as an “owner-driver medallion”).

 

-12-



--------------------------------------------------------------------------------

“Interest Period” shall mean with respect to any Advance:

 

(i) initially, (a) with respect to each Eurodollar Loan, the period commencing
on the Funding Date with respect to such Eurodollar Loan and ending one, two,
three, six or twelve months thereafter, as selected by the Borrower in its
Notice of Borrowing and Pledge given with respect thereto and (b) with respect
to each Fixed Rate Loan, the period commencing on the Funding Date with respect
to such Fixed Rate Loan and ending eighteen months, two years, thirty months,
three years or five years thereafter, as selected by the Borrower in its Notice
of Borrowing and Pledge given with respect thereto; and

 

(ii) thereafter, (a) with respect to each Eurodollar Loan, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three, six or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the Lender not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto and (b) with respect to each Fixed Rate Loan, each
period commencing on the last day of the next preceding Interest Period
applicable to such Fixed Rate Loan and ending eighteen months, two years, thirty
months, three years or five years thereafter, as selected by the Borrower by
irrevocable notice to the Lender not less than five Business Days prior to the
last day of the then current Interest Period with respect thereto (the parties
acknowledge and agree that an Interest Period for a Fixed Rate Loan may extend
beyond the Termination Date, which may result in the payment of amounts to the
Lender pursuant to Section 2.16 in connection with the repayment in full of such
Fixed Rate Loans on the Termination Date);

 

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(1) if any Interest Period pertaining to an Advance would otherwise end on a day
that is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;

 

(2) any Interest Period that would otherwise extend beyond the Termination Date
shall end on the Termination Date;

 

(3) any Interest Period pertaining to an Advance that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(4) the Borrower shall select Interest Periods so as to minimize any amounts
payable under Section 2.16 as a result of any payment or prepayment of any
Advances which would be scheduled to be due during any such Interest Periods.

 

-13-



--------------------------------------------------------------------------------

“Interest Rate” shall mean (a) with respect to a Eurodollar Loan, the rate per
annum equal to the sum of the applicable Eurodollar Rate plus the Applicable
Margin and (b) with respect to a Fixed Rate Loan, the rate per annum equal to
the sum of the applicable Fixed Rate plus the Applicable Margin.

 

“Interest Reserve Deposit Account” shall mean a segregated deposit account
maintained at the Interest Reserve Deposit Account Bank in the name of the
Borrower for the benefit of the Lender and subject to a security interest in
favor of the Lender.

 

“Interest Reserve Deposit Account Bank” shall mean Merrill Lynch Bank USA or
another bank or other financial institution acceptable to the Lender at which
the Interest Reserve Deposit Account is maintained.

 

“Interest Reserve Deposit Account Control Agreement” shall mean that certain
Interest Reserve Deposit Account Control Agreement, dated as of September 13,
2002, by and among the Borrower, the Lender, and the Interest Reserve Deposit
Account Bank, as the same may be amended, supplemented, restated or otherwise
modified and in effect from time to time.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

 

“Joint Participation Medallion Loan” shall mean a Medallion Loan that is subject
to a Permitted Joint Participation Interest.

 

“Joint Participation Supplemental Agreement” shall mean each Joint Participation
Supplemental Agreement among the Lender, the Borrower, Medallion Funding and a
Permitted Joint Participant, in form and substance satisfactory to the Lender in
its sole and absolute discretion, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“Junior Participation Medallion Loan” shall mean a Medallion Loan that is
subject to a Permitted Junior Participation Interest.

 

“Junior Participation Supplemental Agreement” shall mean each Junior
Participation Supplemental Agreement among the Lender, the Borrower, Medallion
Funding and a Permitted Junior Participant, substantially in the form of
Exhibits F-1, F-2, F-3, and F-4 to the Original Loan Agreement, or any other
Junior Participation Supplemental Agreement among the Lender, the Borrower,
Medallion Funding and a Permitted Junior Participant approved by the Lender in
its sole and absolute discretion, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“Junior Specified Chicago Medallion Loan” shall mean a Chicago Medallion Loan
specified on Schedule 1.01(h) hereto (as such Schedule 1.01(h) may from time to
time be restated in accordance with Section 2.17), each originated by MF Chicago
and each secured by a subordinate security interest in certain Medallion
Collateral, which security interest is subordinate only to the security interest
granted in respect of such Medallion Collateral in connection with the “Related
Specified Chicago Medallion Loan” originated by IDB and/or Atlantic Bank and
identified on Schedule 1.01(h) hereto.

 

-14-



--------------------------------------------------------------------------------

“Lender” shall have the meaning assigned to such term in the Preamble.

 

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

 

“Loan Agreement” shall have the meaning assigned to such term in the Preamble.

 

“Loan Documents” shall mean, collectively, this Loan Agreement, the Note, the
Collection Account Control Agreement, the Interest Reserve Deposit Account
Control Agreement, the Custodial Agreement, the Servicing Agreement, the
Purchase Agreement, each Junior Participation Supplemental Agreement, each Joint
Participation Supplement Agreement, each Approved Purchase Agreement, the Backup
Servicing Agreement and the agreements relating to Hedging Arrangements.

 

“Loan-to-Value Ratio” or “LTV” shall mean, with respect to a Medallion Loan, as
of any date of determination, the percentage equivalent of a fraction the
numerator of which is the Net Principal Balance for such Medallion Loan and the
denominator of which is the Medallion Valuation Amount for the related
Medallion.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
contracts, property, business, condition (financial or otherwise) or prospects
of the Borrower, (b) the ability of the Borrower to perform its obligations
under any of the Loan Documents to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lender under any of the Loan Documents, (e) the timely payment of the principal
of or interest on the Advances or other amounts payable in connection therewith
or (f) the Collateral.

 

“Maximum Committed Credit” shall mean $250,000,000 or such other amount as may
be in effect pursuant to Section 2.18 hereof.

 

“Medallion” shall mean a medallion or other license issued by a Taxi Commission
which enables the holder thereof to operate a taxicab in New York City, Chicago,
Boston, Cambridge, Newark, Philadelphia or another location in which the Lender
in its sole discretion deems acceptable and approves in writing.

 

“Medallion Collateral” shall mean, in respect of a Medallion Loan, the related
Medallion and any other interest in property securing such Medallion Loan.

 

“Medallion Funding” shall mean Medallion Funding Corp., a New York corporation,
and its successors and permitted assigns.

 

“Medallion Loan” shall mean each of the loans secured by Medallion Collateral
originated by any of (i) the Seller, (ii) an Affiliate of Medallion Funding or
(iii) a third-party originator acceptable to the Lender in its sole and absolute
discretion and approved by the Lender in writing, and purchased by the Borrower
evidenced by, among other things, a Medallion Note and Medallion Security
Agreement, that is included in any Medallion Loan Schedule, and all rights and
obligations under such loan.

 

-15-



--------------------------------------------------------------------------------

“Medallion Loan Documents” shall mean, with respect to any Medallion Loan, each
of the documents referred to in Section 2 of the Custodial Agreement (regardless
of whether such document has been delivered to the Custodian under the Custodial
Agreement).

 

“Medallion Loan File” shall mean, with respect to any Medallion Loan, all
Medallion Loan Documents related to such Medallion Loan.

 

“Medallion Loan Schedule” shall have the meaning assigned to such term in the
Custodial Agreement.

 

“Medallion Note” shall mean the original executed promissory note or other
evidence of indebtedness of an Obligor with respect to a Medallion Loan.

 

“Medallion Security Agreement” shall mean a security agreement between a Seller
and an Obligor under a Medallion Note pursuant to which the Obligor grants such
Seller a security interest in the underlying Medallion and any other Medallion
Collateral.

 

“Medallion Valuation Amount” shall mean, as of any date of determination:

 

(a) in the case of a Medallion issued by the Taxi Commission for New York City,
the greater of (x) (i) for an Individual Medallion, the prior month’s average of
monthly sales prices for sales of Individual Medallions, as reported by such
Taxi Commission, and (ii) for a Corporate Medallion, the prior month’s average
of monthly sales prices for sales of Corporate Medallions, as reported by such
Taxi Commission and (y) the purchase price paid by the Obligor for such
Medallion (excluding the amount of any transfer costs);

 

(b) in the case of a Medallion issued by any Taxi Commission other than the Taxi
Commission for New York City, the greater of (x) the prior month’s average of
monthly sales prices for sales of Medallions, as reported by the applicable Taxi
Commission and (y) the purchase price paid by the Obligor for such Medallion
(excluding the amount of any transfer costs);

 

provided that (x) in the event of a change in the manner in which a Taxi
Commission reports average sales prices of Medallions as in effect on the
Effective Date or (y) in the case of the determination of the Medallion
Valuation Amount by an Other Acceptable Taxi Commission, the Medallion Valuation
Amount shall be determined by the Lender pursuant to a methodology established
by the Lender in its sole discretion exercised in good faith, notice of which
methodology shall be given to the Borrower and the Servicer in writing.

 

“MF Chicago” shall mean Medallion Funding Chicago Corp., a Delaware corporation.

 

“Net Principal Balance” shall mean, with respect to a Medallion Loan, the unpaid
principal balance of a Medallion Loan less the principal amount of any Permitted
Junior Participation Interest in such Medallion Loan; provided, however, that if
the Loan-to-Value Ratio of any Category IV Medallion Loan exceeds 90% at any
time, the Net Principal Balance of such Category IV Medallion Loan for the
purpose of determining the Collateral Value of such Category IV Medallion Loan
shall equal 90% of the Medallion Valuation Amount for such Category IV Medallion
Loan.

 

-16-



--------------------------------------------------------------------------------

“New York City Medallion Loan” shall mean a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of New York, New York.

 

“Newark Medallion Loan” shall mean a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Newark, New Jersey.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 2.11 hereof.

 

“Non-Usage Fee” shall have the meaning provided in Section 3.04 hereof.

 

“Note” shall have the meaning assigned to such term in Section 2.02 hereof.

 

“Notice of Borrowing and Pledge” shall have the meaning provided in Section
2.01(d) hereof.

 

“Obligor” shall mean the Person obligated to make payments under a Medallion
Loan.

 

“Original Loan Agreement” shall have the meaning provided in the Recitals.

 

“Original Note” shall mean the “Note” as defined in the Existing Loan Agreement.

 

“Other Acceptable Medallion Loan” shall mean a Medallion Loan issued by an Other
Acceptable Taxi Commission.

 

“Other Acceptable Taxi Commission” shall mean an agency, commission, regulatory
body or other municipal instrumentality of a jurisdiction approved by the Lender
in its sole and absolute discretion.

 

“Parent” shall mean Medallion Financial Corp., a Delaware corporation, a
“regulated investment company” within the meaning of the Code and a closed-end
management investment company registered under the Investment Company Act and
its permitted successors hereunder.

 

“Partial Payment Date” shall have the meaning provided in Section 2.08(a)
hereof.

 

“Payment Date” shall mean (i) each Regular Payment Date, (ii) any Business Day
designated by the Borrower as a “Payment Date”, provided, that, in the case of
this clause (ii) the Borrower shall have given the Lender and the Custodian one
(1) Business Day’s prior written notice of such Payment Date, and the Servicer
shall have delivered a current Servicing Report and Medallion Loan Schedule to
the Lender and the Custodian in accordance with the Servicing

 

-17-



--------------------------------------------------------------------------------

Agreement, provided, further, that the Borrower shall designate a “Payment Date”
pursuant to this clause (ii) only if the principal amount of the Advances to be
paid on such day is at least $500,000, provided, further, that the Borrower
shall not designate more than one “Payment Date” pursuant to this clause (ii)
during any calendar week, (iii) each other Business Day on which a prepayment of
the Advances is required under Section 2.07 and (iv) the Termination Date.

 

“Permitted Joint Participant” shall mean (a) a lender, financial institution or
other Person listed on Schedule 1.01(c) to the Original Loan Agreement or
another lender, financial institution or other Person acceptable to the Lender
in its sole and absolute discretion, in each case that is not an Affiliate of
the Borrower, that purchases participations in medallion loans; provided that in
no event shall Permitted Joint Participant include individuals, and (b) an
Affiliate of the Borrower that is a bankruptcy remote entity and is listed on
Schedule 1.01(c) to the Original Loan Agreement (and whose bankruptcy remoteness
has been established to the satisfaction of the Lender in its sole and absolute
discretion, including, without limitation, by delivery of a legal opinion of
counsel to the Borrower relating to the issues of substantive consolidation and
true sale, in form and substance satisfactory to the Lender) or another
Affiliate of the Borrower that is a bankruptcy remote entity that is acceptable
to the Lender in its sole and absolute discretion hereto (and whose bankruptcy
remoteness has been established to the satisfaction of the Lender in its sole
and absolute discretion, including, without limitation, by delivery of a legal
opinion of counsel to the Borrower relating to the issues of substantive
consolidation and true sale, in form and substance satisfactory to the Lender).

 

“Permitted Joint Participation Interest” shall mean a participation interest in
a Medallion Loan that (i) is pari passu in right of payment with the rights of
the Borrower under such Medallion Loan and is evidenced by an Approved Joint
Participation Agreement or another agreement in form and substance acceptable to
the Lender in its sole and absolute discretion, (ii) is held by a Permitted
Joint Participant, and (iii) is subject to a Joint Participation Supplemental
Agreement.

 

“Permitted Junior Participant” shall mean (a) a lender, financial institution or
other Person listed on Schedule 1.01(d) hereto or another lender, financial
institution or other Person acceptable to the Lender in its sole and absolute
discretion, in each case that is not an Affiliate of the Borrower, that
purchases participations in medallion loans; provided that in no event shall
Permitted Junior Participant include individuals, (b) an Affiliate of the
Borrower that is a bankruptcy remote entity and is listed on Schedule 1.01(d)
hereto (and whose bankruptcy remoteness has been established to the satisfaction
of the Lender in its sole and absolute discretion, including, without
limitation, by delivery of a legal opinion of counsel to the Borrower relating
to the issues of substantive consolidation and true sale, in form and substance
satisfactory to the Lender) or another Affiliate of the Borrower that is a
bankruptcy remote entity that is acceptable to the Lender in its sole and
absolute discretion hereto (and whose bankruptcy remoteness has been established
to the satisfaction of the Lender in its sole and absolute discretion,
including, without limitation, by delivery of a legal opinion of counsel to the
Borrower relating to the issues of substantive consolidation and true sale, in
form and substance satisfactory to the Lender), and (c) Freshstart.

 

-18-



--------------------------------------------------------------------------------

“Permitted Junior Participation Interest” shall mean a participation interest in
a Medallion Loan that (i) is subordinated in right of payment to the rights of
the Borrower and is evidenced by an Approved Junior Participation Agreement or
another agreement in form and substance acceptable to the Lender in its sole and
absolute discretion, (ii) is subject to a Junior Participation Supplemental
Agreement, and (iii) is held by a Permitted Junior Participant; provided, that
Freshstart shall not have a participation interest of more than 10.0% in any
Medallion Loan.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association, government (or any agency, instrumentality or political subdivision
thereof) or any other entity of whatever nature.

 

“Philadelphia Medallion Loan” shall mean a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Philadelphia, Pennsylvania.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Agreement” means that certain Loan Sale and Contribution Agreement,
dated as of September 13, 2002, between Medallion Funding, as Seller, and the
Borrower, as purchaser, together with all instruments, documents and agreements
executed in connection therewith, as such Purchase Agreement may from time to
time be amended, supplemented, restated or otherwise modified in accordance with
the terms hereof.

 

“Qualified Institutional Buyer” shall mean a “qualified institutional buyer” as
defined in Rule 144A of the U.S. Securities Act of 1933, as amended.

 

“Rapid Amortization Event” shall have the meaning provided in Section 2.07(d)
hereof.

 

“Reconciliation” shall have the meaning set forth in the Servicing Agreement.

 

“Regular Payment Date” shall mean the 16th Business Day of each month.

 

“Related Parties” means the Borrower, Medallion Funding and Freshstart.

 

“Release Price” shall mean, with respect to a Medallion Loan, the Lender’s
security interest in which is to be released in connection with the repayment of
an Advance pursuant to Section 2.08(b), an amount equal to the Collateral Value
of such Medallion Loan as of the date of such repayment plus all accrued but
unpaid interest thereon.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

-19-



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
president, vice president, treasurer or secretary or, with respect to financial
matters, the chief financial officer, chief accounting officer, president, vice
president, treasurer or secretary of such Person; provided, that in the event
any such officer is unavailable at any time he or she is required to take any
action hereunder, Responsible Officer shall mean any officer authorized to act
on such officer’s behalf as demonstrated to the Lender to its reasonable
satisfaction.

 

“Restatement Effective Date” shall mean the date upon which the conditions
precedent set forth in Section 5.01 shall have been satisfied.

 

“Secured Obligations” shall mean the unpaid principal amount of, and interest on
the Advances, and all other obligations and liabilities of the Borrower to the
Lender, any Affiliate of the Lender that is a hedging counterparty under a
Hedging Arrangement or any Indemnified Party, (including, but not limited to,
fees, expenses and indemnification payments owed to the Custodian under Sections
8 and 15 of the Custodial Agreement) whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of or in connection with this Loan Agreement, the Note, any
other Loan Document and any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Lender or
otherwise). For purposes hereof, “interest” shall include, without limitation,
interest accruing after the maturity of the Advances and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding.

 

“Seller” shall mean (a) Medallion Funding, in its capacity as Seller under the
Purchase Agreement, or (b) an Approved Seller.

 

“Servicer” shall mean Medallion Funding, in its capacity as servicer under the
Servicing Agreement, or such other servicer as shall be acceptable to the Lender
in its sole discretion.

 

“Servicer Default” shall have the meaning provided for in the Servicing
Agreement.

 

“Servicing Agreement” shall mean that certain Servicing Agreement, dated as of
September 13, 2002, between the Borrower, the Lender and the Servicer for the
servicing of Medallion Loans, as the same may be amended, supplemented, restated
or otherwise modified from time to time with the prior written consent of the
Lender.

 

“Servicing Fee” shall have the meaning provided for in the Servicing Agreement.

 

“Servicing Records” means all servicing records relating to the Collateral,
including but not limited to any and all servicing agreements, files, documents,
records, data bases, computer tapes, copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of Medallion Loans.

 

-20-



--------------------------------------------------------------------------------

“Servicing Report” shall have then meaning provided in the Servicing Agreement.

 

“Specified Chicago Medallion Loan” shall mean a Chicago Medallion Loan specified
on Schedule 1.01(g) hereto (as such Schedule 1.01(g) may from time to time be
restated in accordance with Section 2.17), each originated by IDB and/or
Atlantic Bank and each secured by a perfected first priority security interest
in the related Medallion Collateral.

 

“Standard Form Medallion Loan Documentation” means the forms of Medallion Loan
Documents utilized by a Seller to originate Medallion Loans.

 

“Subsidiary” shall mean, with respect to any Person, any other Person of which
at least a majority of the securities or other ownership interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, trust or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership, trust or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Taxi Commission” shall mean (i) in the case of the City of New York, New York,
the New York City Taxicab and Limousine Commission, (ii) in the case of the City
of Boston, Massachusetts, the Boston Police Department, (iii) in the case of the
City of Chicago, Illinois, the Commissioner of the Department of Consumer
Services, Public Vehicles Operations Division for Chicago, Illinois, (iv) in the
case of the City of Cambridge, Massachusetts, the City of Cambridge, Hackney
Carriage Division, (v) in the case of the City of Newark, New Jersey, the
Division of Taxicabs, Newark Police Department, (vi) in the case of the City of
Philadelphia, Pennsylvania, the Pennsylvania Public Utilities Commission, or
(vii) any Other Acceptable Taxi Commission, and, in each case, any successor
agency, commission, regulatory body or other municipal instrumentality charged
with responsibility for licensing taxicabs in the applicable municipality.

 

“Termination Date” shall mean the earlier of: (i) September 12, 2005, and (ii)
the date on which an Event of Default occurs, or, in either case, such earlier
date on which this Loan Agreement shall terminate in accordance with the
provisions hereof or by operation of law.

 

“Tranche” shall mean Advances the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Advances shall originally have been made on the same day).

 

“Type”: as to any Advance, its nature as a Fixed Rate Loan or a Eurodollar Loan.

 

“Underwriting Guidelines” shall mean (i) in the case of Medallion Loans sold by
Medallion Funding, as Seller, to the Borrower, the underwriting guidelines of
Medallion Funding for Medallion Loans, a copy of which is attached to the
Original Loan Agreement as Schedule 1.01(f), or (ii) in the case of Medallion
Loans sold by an Approved Seller to the Borrower, the underwriting guidelines of
such Approved Seller for Medallion Loans delivered to the Lender and approved by
the Lender in writing in the Lender’s sole and absolute discretion.

 

-21-



--------------------------------------------------------------------------------

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest or the renewal or enforcement thereof in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.

 

Section 1.02 Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lender hereunder shall be prepared, in
accordance with GAAP.

 

ARTICLE II

 

ADVANCES, NOTE AND PREPAYMENTS

 

Section 2.01 Advances.

 

(a) Subject to the terms and conditions of this Loan Agreement, the Lender
agrees to make loans (individually, an “Advance”; collectively, the “Advances”)
to the Borrower, from time to time on any Business Day from and including the
Restatement Effective Date to but excluding the Termination Date, in an
aggregate principal amount at any one time outstanding up to but not exceeding
the lesser of (i) the Maximum Committed Credit, and (ii) the Borrowing Base at
such time; provided that during each period from the date on which a Borrowing
Base Certificate is delivered until the earlier of (A) the date on which the
next Borrowing Base Certificate is delivered and (B) the date on which the next
Borrowing Base Certificate is required to be delivered (the “Borrowing Base
Period”), the Borrower may borrow Advances up to and equal to the lesser of (I)
the Maximum Committed Credit and (II) the sum of (x) the Borrowing Base as
reported in the then current Borrowing Base Certificate (less the Collateral
Value of any Medallion Loans released during such Borrowing Base Period pursuant
to Section 2.08(b)) and (y) the amount of principal repayments on Medallion
Loans received during such Borrowing Base Period as set forth on a
Reconciliation timely delivered by the Servicer pursuant to Section 4.01(b) of
the Servicing Agreement; provided further, that amounts borrowed on any date
other than a Regular Payment Date may only be used by the Borrower to purchase
additional Medallion Loans that are pledged to the Lender. On the Restatement
Effective Date, all “Advances” outstanding under the Existing Loan Agreement
shall become Advances under this Loan Agreement.

 

(b) Subject to the terms and conditions of this Loan Agreement, during the
period from and including the Restatement Effective Date to but excluding the
Termination Date the Borrower may borrow, repay and reborrow hereunder;
provided, that not more than one Advance may be made in respect of any Category
IV Medallion Loans or Category V Medallion Loans and any principal amounts
repaid in respect of any such Advances may not be reborrowed.

 

-22-



--------------------------------------------------------------------------------

(c) In no event shall an Advance be made when any Default has occurred and is
continuing or would occur as a result of such Advance.

 

(d) The Lender shall have no obligation to make new Advances with respect to any
Medallion Loan at any time unless (x) an irrevocable written Notice of Borrowing
and Pledge substantially in the form of Exhibit H hereto (a “Notice of Borrowing
and Pledge”) relating to such Medallion Loans has been delivered to the Lender
prior to the Funding Date for such Advance (as provided in Section 2.03(a))
including the certification with respect to the delivery of the Funding Date
Documentation, and (y) the Custodian shall have received the Funding Date
Documentation with respect to such Medallion Loan in accordance with the terms
of the Custodial Agreement.

 

(e) The Advances may from time to time be (a) Eurodollar Loans, (b) Fixed Rate
Loans or (c) a combination thereof, as determined by the Borrower and notified
to the Lender in accordance with Sections 2.03 and 2.14.

 

Section 2.02 Note.

 

(a) The Advances made by the Lender shall be evidenced by a single promissory
note of the Borrower substantially in the form of Exhibit A hereto (the “Note”),
dated the date hereof, payable to the Lender in a maximum principal amount equal
to $300,000,000 and otherwise duly completed. The Lender shall have the right to
have its Note subdivided, by exchange for promissory notes of lesser
denominations or otherwise. Simultaneously with the execution of the Note, the
Lender shall return to the Borrower the Original Note, which shall have been
marked “cancelled”.

 

(b) The date, amount, Type, Interest Period and interest rate of each Advance
made by the Lender to the Borrower, each Conversion of all or a portion of the
principal to another Type and each payment made on account of the principal and
interest thereof, shall be recorded by the Lender on its books and records
(including, without limitation, all such entries necessary to reflect all
“Advances” outstanding under the Existing Loan Agreement on the Restatement
Effective Date) and such entries made by the Lender on its books and records
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded
(absent manifest error); provided, that any failure of the Lender to make any
such entry on its on its books or records, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Advances made to the Borrower by the Lender in accordance with the
terms of this Agreement.

 

Section 2.03 Procedure for Borrowing.

 

(a) The Borrower may request an Advance hereunder, on any Business Day during
the period from and including the Restatement Effective Date to but excluding
the Termination Date, by delivering to the Lender, with a copy to the Custodian,
a Notice of Borrowing and Pledge, appropriately completed and executed by a
Responsible Officer of the Borrower, which Notice of Borrowing and Pledge must
be received by the Lender, with a copy to the Custodian, prior to 4 p.m., New
York City time, one (1) Business Day prior to the

 

-23-



--------------------------------------------------------------------------------

requested Funding Date of any Advance requested to be made as a Eurodollar Loan
and five (5) Business Days prior to the requested Funding Date of any Advance
requested to be made as a Fixed Rate Loan; provided, that the Borrower shall not
request more than one Advance per Business Day; provided, further, that the
Borrower shall not request more than two Advances for any calendar week. Such
Notice of Borrowing and Pledge shall (i) attach a schedule identifying the
Eligible Medallion Loans for each Advance that the Borrower proposes to pledge
to the Lender and to be included in the Borrowing Base in connection with such
Advance, (ii) contain the amount of the Advance requested to be made on such
Funding Date, (iii) specify the requested Funding Date, (iv) attach an officer’s
certificate signed by a Responsible Officer of the Borrower as to the
satisfaction of all of the matters referred to in Sections 5.02 (a), (b) and (c)
hereof, (v) specify the requested Type of Advance, (vi) specify the length of
the initial Interest Period, and (vii) contain (by attachment) such other
information reasonably requested by the Lender from time to time.

 

(b) With respect to each Advance, upon satisfaction of all conditions precedent
set forth in Sections 5.01 and 5.02 hereof and the satisfaction of all
procedures set forth in this Section 2.03, the Lender shall transfer funds
relating to such Advance to such account as the Lender and the Borrower may from
time to time agree.

 

Section 2.04 Delivery of Medallion Loan Files. With respect to any Medallion
Loan, the Borrower shall deliver to the Custodian the related Medallion Loan
File in the manner set forth in Section 2 of the Custodial Agreement.

 

Section 2.05 Repayment of Advances; Interest.

 

(a) The Borrower hereby promises to repay in full on the Termination Date the
aggregate outstanding principal amount of the Advances.

 

(b) The Borrower hereby promises to pay to the Lender interest on the unpaid
principal amount of each Advance for the period from and including the Funding
Date of such Advance to but excluding the date such Advance shall be paid in
full, at a rate per annum for each day during each Interest Period equal to the
Interest Rate applicable to such Advance; calculated such that interest shall
accrue each day on the outstanding principal amount of all Advances as of 12:00
noon, New York City time, on such day. Notwithstanding the foregoing, the
Borrower hereby promises to pay to the Lender interest at the Default Rate on
any principal of any Advance and on any other amount payable by the Borrower
hereunder or under the other Loan Documents that shall not be paid in full when
due (whether at stated maturity, by acceleration or by mandatory prepayment or
otherwise) for the period from and including the due date thereof to but
excluding the date the same is paid in full. Accrued interest on each Advance
shall be payable on each Payment Date. Notwithstanding the foregoing, interest
accruing at the Default Rate shall be payable to the Lender on demand.

 

Section 2.06 Limitation on Advances; Illegality. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Eurodollar Rate:

 

(a) the Lender determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of “Eurodollar Rate” in Section 1.01 hereof are not being provided in
the relevant amounts or for the relevant maturities for purposes of determining
rates of interest for Advances as provided herein; or

 

-24-



--------------------------------------------------------------------------------

(b) it becomes unlawful for the Lender to honor its obligation to make or
maintain Advances hereunder using the Eurodollar Rate;

 

then the Lender shall give the Borrower prompt notice thereof and, so long as
such condition remains in effect, the Lender shall be under no obligation to
Continue any Eurodollar Loans or make any additional Advances as, or Convert any
existing Fixed Rate Loans to, Eurodollar Loans and all outstanding Eurodollar
Loans shall, at the Borrower’s option, either be prepaid, Converted to Fixed
Rate Loans or shall accrue interest at a rate equal to the sum of (i) the
Federal Funds Rate and (ii) the Applicable Margin.

 

Section 2.07 Determination of Borrowing Base; Mandatory Prepayments or Pledge;
Rapid Amortization Event.

 

(a) The Borrower shall cause the Servicer to deliver to the Lender a Borrowing
Base Certificate no later than the fifteenth (15th) Business Day after the last
day of each month calculating the Borrowing Base as of the last day of such
prior month, certified as complete and correct by a Responsible Officer of the
Servicer.

 

(b) Subject to Section 2.16 hereto, if at any time the aggregate outstanding
principal amount of Advances exceeds the Borrowing Base, including, without
limitation, as the result of any Medallion Loan ceasing to be an Eligible
Medallion Loan (a “Borrowing Base Deficiency”) the Borrower shall no later than
12:00 (noon) New York City time on the fifth (5th) Business Day immediately
succeeding the discovery of such Borrowing Base Deficiency (i) prepay the
outstanding principal amount of Advances in part or in whole, together with
accrued and unpaid interest on, and other costs relating to such prepayment
under this Loan Agreement payable by the Borrower with respect to, the principal
amount prepaid, or (ii) pledge additional Eligible Medallion Loans to the
Lender, such that after giving effect to such prepayment or pledge the aggregate
outstanding principal amount of the Advances does not exceed the Borrowing Base.

 

(c) The Borrower shall prepay Advances as set forth in Section 4.01 of the
Servicing Agreement.

 

(d) Subject to Section 2.16 hereto, if at any time, the Weighted Average
Loan-To-Value Ratio (as defined below) of Eligible Medallion Loans exceeds 90%,
and such Weighted Average Loan-To-Value Ratio multiplied by the then-applicable
Advance Rate for Class B Medallion Loans (the “Combined Loan-To-Value Ratio”)
exceeds 80% (a “Rapid Amortization Event”), the Servicer or the Borrower shall
so notify the Lender immediately following the discovery of such Rapid
Amortization Event. From and after the occurrence of a Rapid Amortization Event,
the Lender may, by notice to the Borrower and the Servicer, direct that all
Collections be applied to the payment of accrued but unpaid interest on the
Advances and the repayment of principal of the Advances until, after giving
effect to such repayments and any change in the Weighted Average Loan-to-Value
Ratio (including as a result of the pledge of additional Eligible Medallion
Loans to the Lender), the Combined Loan-to-Value Ratio is 72%

 

-25-



--------------------------------------------------------------------------------

or lower. The “Weighted Average Loan-To-Value Ratio” shall be computed as the
decimal equivalent of a fraction by multiplying the Net Principal Balance and
accrued interest of each Medallion Loan by the Loan-To-Value Ratio of such
Medallion Loan, and dividing the sum of such numbers by the total outstanding
principal and accrued interest on all Medallion Loans.

 

Section 2.08 Optional Prepayments; Release of Medallion Loans upon Repayment.

 

(a) Subject to Section 2.16 hereto, the Borrower may prepay, in whole or in
part, Advances at any time without premium or penalty. Any amounts prepaid shall
be applied to repay the outstanding principal amount of any Advances until paid
in full and shall be accompanied by repayment of accrued and unpaid interest on
the amount. Amounts repaid may be reborrowed in accordance with the terms of
this Loan Agreement. If the Borrower intends to prepay an Advance in whole or in
part from any source, the Borrower shall give one (1) Business Day’s prior
written notice thereof to the Lender, specifying the date (such date, a “Partial
Payment Date”) and amount of prepayment, together with any amounts payable
pursuant to Section 2.16 hereunder. If such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein.
Partial prepayments shall be in an aggregate principal amount of at least
$500,000 or a whole multiple in excess thereof.

 

(b) With respect to any Advance, the Borrower may obtain the release of the
Lender’s security interest in one or more Medallion Loans securing such Advance,
pursuant to Section 4.10, by (i) transferring to the account referenced in
Section 3.01(a) the Release Price therefor on the date of such repayment or (ii)
pledging to the Lender additional Eligible Medallion Loans having a Collateral
Value at least equal to the Collateral Value of the Medallion Loan(s) to be
released; provided, however, that a release pursuant to this Section 2.08(b)
shall be available only if, after giving effect thereto (including the
application of the proceeds thereof or the grant of the security interest in the
additional Eligible Medallion Loans), there shall not exist a Default or Rapid
Amortization Event.

 

Section 2.09 Requirements of Law.

 

(a) If the introduction or adoption of or any change (other than any change by
way of the imposition of or increase in reserve requirements included in the
Eurodollar Rate Reserve Percentage) in any Requirement of Law (other than with
respect to any amendment made to the Lender’s certificate of incorporation and
by-laws or other organizational or governing documents) or any change in the
interpretation or application thereof or compliance by the Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

(i) shall subject the Lender to any tax of any kind whatsoever with respect to
this Loan Agreement, the Note or any Advance made by it (excluding net income
taxes or franchise taxes) or change the basis of taxation of payments to the
Lender in respect thereof;

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory advance or similar requirement against receivables or other assets
held by,

 

-26-



--------------------------------------------------------------------------------

deposits or other liabilities in or for the account of, advances or other
extensions of credit by, or any other acquisition of funds by, any office of the
Lender which is not otherwise included in the determination of the Eurodollar
Rate hereunder; or

 

(iii) shall impose on the Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender deems to be material, of making, Converting into,
Continuing, participating in or otherwise maintaining any Eurodollar Loans or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay the Lender such additional amount or
amounts as will compensate the Lender for such increased cost or reduced amount
receivable.

 

(b) If the Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by the Lender or any corporation controlling
the Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on the
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which the Lender or such corporation (taking
into consideration the Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by the Lender to be material, then from
time to time, subject to clause (c) below, the Borrower shall promptly pay to
the Lender such additional amount or amounts as will compensate the Lender for
such reduction.

 

(c) If the Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.09, it shall notify the Borrower of the event by reason of which
it has become so entitled. A certificate as to any additional amounts payable
pursuant to this Section 2.09 submitted by the Lender to the Borrower shall be
conclusive in the absence of manifest error. It is understood and agreed that
any additional amounts that the Lender is entitled to receive pursuant to this
Section 2.09 shall only include amounts incurred on or after the ninetieth day
immediately preceding the day on which the Lender shall have notified the
Borrower pursuant to this clause (c) of the event by reason of which it became
entitled to such additional amount.

 

(d) As promptly as practicable after the Lender becomes aware of the occurrence
of an event described in Section 2.09(a) or (b), the Lender shall use reasonable
efforts to make, fund or maintain its rights and obligations hereunder through
another office of the Lender, if as a result thereof the grounds for payments
under Section 2.09(a) or (b) would thereby cease to exist; provided, that the
Lender shall not be obligated to select an alternative office if the Lender
determines that (i) as a result of such selection the Lender would be in
violation of any applicable law, regulation, treaty, or guideline, or would
incur additional costs or expenses, or (ii) such selection would be inadvisable
for regulatory reasons or inconsistent with the interests of the Lender.

 

Section 2.10 Purpose of Advances. Subject to the second proviso in Section
2.01(a), Advances may be used by the Borrower for any lawful purpose.

 

-27-



--------------------------------------------------------------------------------

Section 2.11 Taxes.

 

(a) All payments made by the Borrower under this Loan Agreement and the Note
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority
(collectively, “Taxes”), unless required by law. If the Borrower shall be
required under any applicable Requirement of Law to deduct or withhold any Taxes
from or in respect of any sum payable under or in respect of this Loan Agreement
to the Lender, (i) the Borrower shall make all such deductions and withholdings
in respect of Taxes, (ii) the Borrower shall pay the full amount deducted or
withheld in respect of Taxes to the relevant taxation authority or other
Governmental Authority in accordance with the applicable Requirement of Law, and
(iii) the sum payable by the Borrower shall be increased as may be necessary so
that after the Borrower has made all required deductions and withholdings such
Lender receives an amount equal to the sum it would have received had no such
deductions or withholdings been made in respect of Non-Excluded Taxes. For
purposes of this Agreement “Non-Excluded Taxes” are Taxes other than, in the
case of each Lender, Taxes that are measured by or imposed on its overall net
income (and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction under the laws of which such Lender is organized or of its
Applicable Lending Office, or any political subdivision thereof, unless such
Taxes are imposed as a result of such Lender or such Agent having executed,
delivered or performed its obligations or received payments under, or enforced,
this Agreement or any of the other Loan Documents (in which case such Taxes will
be treated as Non-Excluded Taxes).

 

(b) The Borrower shall not be required to increase any amounts payable under
Section 2.11(a) to any Lender that is not organized under the laws of the United
States of America or a state thereof if the Lender fails to comply with the
requirements of clause (c) of this Section. Whenever any Non-Excluded Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes when due to the appropriate taxing authority or
fails to remit to the Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lender for any incremental taxes,
interest or penalties that may become payable by the Lender as a result of any
such failure. The agreements in this Section shall survive the termination of
this Loan Agreement and the payment of the Advances and all other amounts
payable hereunder.

 

(c) If the Lender (or transferee that acquires a interest hereunder in
accordance with Section 10.14 hereof) that is not a United States Person (as
such term is defined in Section 7701(a)(30) of the Code (a “US Person”)) for
United States federal income tax purposes (a “Non-US Lender”), such Non-US
Lender shall deliver or caused to be delivered to the Borrower and the Servicer
the following properly completed and duly executed documents:

 

(1) two complete and executed (x) U.S. Internal Revenue Forms W-8BEN (or any
successor form thereto) with respect to an income tax treaty providing for a
zero rate of withholding tax on interest, or (y) U.S. Internal Revenue Service
Forms W-8ECI (or any successor form thereto); or

 

-28-



--------------------------------------------------------------------------------

(2) two complete and executed U.S. Internal Revenue Service Forms W-8BEN (or any
successor form thereto), including all appropriate attachments, documenting the
status of the Lender (or transferee) as a Non-U.S. Lender and (y) a Certificate
in the form of Exhibit I hereto.

 

Such documents shall be delivered by each Lender (or transferee) on or before
the date it becomes a party to this Agreement (or, in the case of a transferee
or assignee that is a participation holder, on or before the date such
participation holder becomes a transferee hereunder) and on or before the date,
if any, such Lender (or transferee) changes its applicable lending office by
designating a different lending office. In addition, each Lender (or transferee)
shall deliver or cause to be delivered such Forms and/or Certificates promptly
upon or before the expiration, obsolescence or invalidity of any document
previously delivered by such Lender (or transferee). Notwithstanding any other
provision of this Section 2.11(c), a Lender (or transferee) shall not be
required to deliver any document pursuant to this Section 2.11(c) that such
Lender (or Transferee) is not legally able to deliver.

 

Section 2.12 Interest Reserve Deposit Account. (a) The Borrower established, on
or prior to the Effective Date, the Interest Reserve Deposit Account in the name
of the Borrower for the benefit of the Lender at the Interest Reserve Deposit
Account Bank and subject to a security interest in favor of the Lender. The
Borrower deposited $1,050,000 into the Interest Reserve Deposit Account on the
Effective Date. The Lender shall release from the Interest Reserve Deposit
Account and return to the Borrower (i) on [the Restatement Effective Date], an
amount equal to $300,000, plus all current interest accrued upon the total
$1,050,000 deposit and (ii) so long as no Default or Event of Default shall have
occurred and be continuing, on the last Business Day of December, 2003, an
amount equal to $250,000. Funds from time to time on deposit in the Interest
Reserve Deposit Account shall be invested in interest bearing demand cash
accounts with the Interest Reserve Deposit Bank.

 

(b) If an Event of Default has occurred and is continuing, the Lender may, in
its sole discretion, give notice to the Interest Reserve Deposit Account Bank
that the Lender is exercising its rights under the Interest Reserve Deposit
Account Control Agreement, and the Lender may direct the Interest Reserve
Deposit Bank that any and all amounts in the Interest Reserve Deposit Account
shall be used to repay the principal, interest and other amounts due hereunder
(such repayment to be applied in the order set forth in Section 4.01 of the
Servicing Agreement).

 

(c) Upon termination of this Loan Agreement and repayment in full to the Lender
of all Secured Obligations, the Lender shall cause to be paid to the Borrower
all amounts held in the Interest Reserve Deposit Account.

 

Section 2.13 Collection Account.

 

(a) The Borrower established, on or prior to the Effective Date, the Collection
Account in the name of the Borrower for the benefit of the Lender at the
Collection Account Bank and subject to a security interest in favor of the
Lender. Pursuant to, and in accordance with the Collection Account Control
Agreement, funds on deposit in the Collection Account shall be invested by the
Collection Account Bank in interest bearing demand cash accounts with the
Collateral Account Bank, in the name of the Lender.

 

-29-



--------------------------------------------------------------------------------

(b) In accordance with the Collection Account Control Agreement, the Collection
Account Bank shall not have any responsibility, or in any way be liable to any
party hereto, for any loss in the value of any investment described in this
Section 2.13 (including, without limitation, losses resulting from a fluctuation
in interest rates, market values or otherwise).

 

(c) Each of the Borrower and the Lender hereby agree that upon the occurrence
and during the continuation of a Default, the Lender may give notice (i) to the
Collection Account Bank that it is exercising its rights under the Collection
Account Control Agreement, and (ii) to the Obligors, directing them to make
payments on the Medallion Loans to a Person other than the Servicer, including
an account, other than the Collection Account, over which the Lender or its
designee shall have exclusive dominion and control.

 

Section 2.14 Conversion and Continuation Options.

 

(a) The Borrower may elect from time to time to Convert an Advance of one Type
into an Advance of another Type by giving the Lender at least two Business Days’
prior irrevocable notice of such election (in the form of Exhibit M hereto),
such notice specifying the amount and the date such Conversion is to be made,
provided that any such Conversion may only be made on the last day of the
related Interest Period. Any such notice of Conversion shall specify the amount
to be Converted, the date of such Conversion and the length of the initial
Interest Period or Interest Periods therefor. All or any part of outstanding
Advances may be Converted as provided herein, provided that (i) no Advance may
be Converted when any Event of Default has occurred and is continuing and the
Lender has determined that such a Continuation is not appropriate, (ii) any such
Conversion may only be made if, after giving effect thereto, Section 2.16 shall
not have been contravened, and (iii) no Advance may be Converted after the date
that is one month prior to the Termination Date.

 

(b) The Interest Period selected for any Advance may be Continued upon the
expiration of the then current Interest Period with respect thereto by the
Borrower giving notice to the Lender (in the form of Exhibit M hereto), in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.01, of the length of the next Interest Period to be
applicable to such Advances, provided that no Advance may be Continued for an
Interest Period longer than one-month (i) when any Event of Default has occurred
and is continuing and the Lender has determined that such a Continuation is not
appropriate, (ii) if, after giving effect thereto, Section 2.16 would be
contravened, or (iii) after the date that is three (3) Business Days prior to
the end of the then current Interest Period, and provided, further, that if the
Borrower fails to give notice to the Lender of a Continuation, such Advances
shall be automatically Continued as Eurodollar Loans having a one-month Interest
Period on the last day of such Interest Period.

 

Section 2.15 Minimum Conversion Amounts. All Conversions and all selections of
Interest Periods related thereto shall be in such amounts and be made pursuant
to such elections so that, after giving effect thereto, the aggregate principal
amount of the Advances Converted into any one Tranche shall not be less than
$500,000.

 

-30-



--------------------------------------------------------------------------------

Section 2.16 Indemnity. The Borrower agrees to indemnify the Lender and to hold
the Lender harmless from any loss or expense which the Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of
Conversion into or Continuation of any Advances after the Borrower has given a
notice requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment after the Borrower has
given a notice thereof in accordance with the provisions of this Agreement, or
(c) the making of a prepayment of any Advance on a day which is not the last day
of the Interest Period applicable thereto (including, without limitation, the
repayment of an Advances on the Termination Date, if the Interest Period
applicable to such Advance extends beyond the Termination Date). Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or not so
borrowed, Converted or Continued, for the period from the date of such
prepayment or of such failure to borrow, Convert or Continue to the last day of
such Interest Period (or, in the case of a failure to borrow, Convert or
Continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Advances
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by the
Lender) which would have accrued to the Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market. This covenant shall survive the termination of this Agreement
and the payment of the Advances and all other amounts payable hereunder.

 

Section 2.17 Additional Specified Chicago Medallion Loans. The Borrower may from
time to time request that the Lender include certain additional Chicago
Medallion Loans (“Additional Specified Chicago Medallion Loans”) as Specified
Chicago Medallion Loans by delivery to the Lender of a restated Schedule
1.01(g), which shall identify each existing Specified Chicago Medallion Loan and
shall also identify each Additional Specified Chicago Medallion Loan requested
for inclusion as a Specified Chicago Medallion Loan, and a restated Schedule
1.01(h), which shall identify each existing Junior Specified Chicago Medallion
Loan and shall also identify the subordinate security interest related to each
Additional Specified Chicago Medallion Loan requested for inclusion as Specified
Chicago Medallion Loans; provided, that no such restated Schedule 1.01(g) or
1.01(h) shall be effective as a replacement for the existing schedules, and no
additional Chicago Medallion Loans will be recognized as Specified Chicago
Medallion Loans, except upon written confirmation by the Lender and provided
that no Default or Event of Default has occurred and is then continuing.

 

Section 2.18 Maximum Committed Credit. (a) At any time, so long as no Default or
Event of Default shall have occurred and then be continuing, the Borrower may
reduce the amount of the Maximum Committed Credit by delivering to the Lender a
notice of its election to reduce the amount of the Maximum Committed Credit
executed by a duly authorized Responsible Officer of the Borrower, which notice
must be received by the Lender at least thirty (30) days prior to the requested
effective date of such reduction; provided, that any election by the Borrower to
reduce the Maximum Committed Credit shall be subject, without limitation, to the
right of first refusal given to the Lender pursuant to Section 7.20.

 

(b) So long as no Default or Event of Default shall have occurred and then be
continuing, and provided that the Borrower shall not have previously elected to
reduce the amount of the Maximum Committed Credit pursuant to the preceding
subparagraph (a), on the one-year anniversary of the Restatement Effective Date,
the amount of the Maximum Committed Credit shall be automatically increased from
$250,000,000 to $300,000,000.

 

-31-



--------------------------------------------------------------------------------

(c) Except as provided in the preceding subparagraph (b), the amount of the
Maximum Committed Credit shall not be increased, except with the prior written
consent of the Lender.

 

ARTICLE III

 

PAYMENTS; COMPUTATIONS; FEES

 

Section 3.01 Payments.

 

(a) Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Loan Agreement
and the other Loan Documents, shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Lender at the
following account maintained by the Lender:

 

Merrill Lynch Bank USA Operations

ABA# 124-084-669

A/C 62030

Credit Globus Account 0200001133

Ref: Merrill Lynch Commercial Finance Corp. - Taxi Medallion

Attn: Scott Croland (Phone: 609-282-3038; Fax: 609-282-1269)

 

not later than 3:00 p.m., New York City time, on the date on which such payment
shall become due (and each such payment made after such time on such due date
shall be deemed to have been made on the next succeeding Business Day). The
Borrower acknowledges that it has no rights of withdrawal from the foregoing
account.

 

(b) Except to the extent otherwise expressly provided herein, if the due date of
any payment under this Loan Agreement or the other Loan Documents would
otherwise fall on a day that is not a Business Day, such date shall be extended
to the next succeeding Business Day, and interest shall be payable for any
principal so extended for the period of such extension.

 

Section 3.02 Computations. (a) Interest on the Advances shall be computed on the
basis of a 360-day year for the actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable. The Lender
shall as soon as practicable notify the Borrower of each determination of a
Eurodollar Rate. Any change in the interest rate on an Advance resulting from a
change in the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Lender shall as soon as practicable notify the Borrower of the effective date
and the amount of each such change in interest rate.

 

(b) Each determination of an interest rate by the Lender pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrower in
the absence of manifest error. The Lender shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the Lender in
determining any interest rate pursuant to Section 3.02.

 

-32-



--------------------------------------------------------------------------------

Section 3.03 Facility Fee. The Borrower agrees to pay to the Lender the
following amounts (collectively, the “Facility Fee”):

 

(a) on the Restatement Effective Date, the Borrower shall pay the Lender an
amount equal to $375,000, and

 

(b) on the one-year anniversary of the Restatement Effective Date, the Borrower
shall pay to the Lender an amount equal to $900,000;

 

in each case, such payment to be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Lender at the account
set forth in Section 3.01(a) hereof. The Facility Fee shall be deemed fully
earned as of the Restatement Effective Date and shall not be subject to rebate
or set-off for any reason whatsoever, including, without limitation, early
occurrence of the Termination Date.

 

Section 3.04 Non-Usage Fee. The Borrower agrees to pay to the Lender a Non-Usage
fee (the “Non-Usage Fee”) from and including the Restatement Effective Date to
the Termination Date, computed at the rate of 12.5 basis points (0.125%) per
annum on the average daily amount of the unutilized portion of the Maximum
Committed Credit during the period for which payment is made, in each case
payable monthly in arrears on the first Business Day of the following month and
on the Termination Date, commencing on October 1, 2003, such payment to be made
in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Lender at the account set forth in Section 3.01(a) hereof.

 

ARTICLE IV

 

COLLATERAL SECURITY

 

Section 4.01 Collateral; Security Interest.

 

(a) The Custodian shall hold the Medallion Loan Documents as exclusive bailee
and agent for the Lender pursuant to terms of the Custodial Agreement.

 

(b) All of the Borrower’s right, title and interest in, to and under each of the
following items of property, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, is hereinafter referred to
as the “Collateral”:

 

(i) all Medallion Loans identified on a Notice of Borrowing and Pledge delivered
by the Borrower to the Lender and the Custodian from time to time, including,
without limitation all liquidation proceeds and recoveries with respect thereto,
and the Medallion Collateral securing same, and any security interest in such
Medallion Loans in favor of the applicable Seller;

 

(ii) all Medallion Loan Documents;

 

-33-



--------------------------------------------------------------------------------

(iii) the Purchase Agreement (including, without limitation all rights of the
Borrower to amounts due, and all rights of indemnity arising, under or in
connection with the Purchase Agreement);

 

(iv) all Approved Purchase Agreements (including, without limitation all rights
of the Borrower to amounts due, and all rights of indemnity arising, under or in
connection with any Approved Purchase Agreement);

 

(v) all Hedging Arrangements;

 

(vi) all insurance policies and any proceeds from such insurance policies
relating to the Medallion Loans, the Obligors or the related Medallion
Collateral;

 

(vii) all Collections and all rights with respect thereto;

 

(viii) the Collection Account, the Interest Reserve Deposit Account and the
balances, investments and other items of value attributable or credited to the
Collection Account or the Interest Reserve Deposit Account, and all rights with
respect thereto;

 

(ix) all “chattel paper” and “documents” (as defined in the Uniform Commercial
Code) evidencing or relating to the Medallion Loans;

 

(x) the Servicing Agreement and all Servicing Records;

 

(xi) all Permitted Joint Participation Interests and Permitted Junior
Participation Interests, and all agreements with respect thereto;

 

(xii) all “equipment”, “general intangibles” and “instruments” as defined in the
Uniform Commercial Code relating to or constituting any and all of the
foregoing; and

 

(xiii) any and all replacements, substitutions, distributions on, or proceeds of
any and all of the foregoing.

 

(c) The Borrower hereby pledges to the Lender, and grants a security interest in
favor of the Lender in, all of the Borrower’s right, title and interest in, to
and under the Collateral including without limitation the repayment of principal
of and interest on all Advances and all other amounts owing to the Lender
hereunder, under the Note and under the other Loan Documents and all other
amounts owing by such Borrower to the Lender, whether now owned or hereafter
acquired, now existing or hereafter created, to secure the Secured Obligations.
Each of the Borrower and the Servicer agrees to mark its master computer
databases and computer files (by way of the creation of a special “field” or
otherwise), in a manner acceptable to the Lender, to evidence the interests
granted to the Lender hereunder.

 

Section 4.02 Further Documentation. At any time and from time to time, and at
the sole expense of the Borrower, the Borrower will promptly and duly execute
and deliver, or will promptly cause to be executed and delivered, such further
instruments and documents and take such further actions as are necessary (or as
are reasonably requested by the Lender) for the purpose of obtaining or
preserving the full benefits of this Loan Agreement and of the rights and

 

-34-



--------------------------------------------------------------------------------

powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the Liens created hereby or the taking of
any other action necessary to preserve the status of the Lender’s Liens on the
Collateral as first priority perfected liens. The Borrower also hereby
authorizes the Lender to file any such financing or continuation statement
without the signature of the Borrower to the extent permitted by applicable law.
A photographic or other reproduction of this Loan Agreement shall be sufficient
as a financing statement for filing in any jurisdiction.

 

Section 4.03 Changes in Locations, Name, etc. The Borrower shall not (i) change
the location of its chief executive office/chief place of business from that
specified in Section 6.12 hereof, (ii) change its name, identity or corporate
structure (or the equivalent) or change the location where it maintains its
records with respect to the Collateral or (iii) reincorporate or reorganize
under the laws of another jurisdiction, in each case unless it shall have given
the Lender at least 30 days prior written notice thereof and shall have
delivered to the Lender all Uniform Commercial Code financing statements and
amendments thereto as the Lender shall reasonably request and taken all other
actions deemed reasonably necessary by the Lender to continue its perfected
status in the Collateral with the same or better priority. The Borrower’s
organizational identification number is 3542576 and the Borrower’s federal tax
identification number is 51-6527213 . The Borrower shall promptly notify the
Lender of any change in such organizational identification number. In the event
of a disaster at the location of the Borrower’s chief executive office or at the
location of the Borrower’s records regarding the Medallion Loans, the Borrower
shall maintain its backup office and records at 11-49 44th Drive, Long Island
City, New York 11101.

 

Section 4.04 Lender’s Appointment as Attorney-in-Fact.

 

(a) The Borrower hereby irrevocably constitutes and appoints the Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Borrower and in the name of the Borrower or in its own name,
from time to time in the Lender’s discretion, for the purpose of carrying out
the terms of this Loan Agreement, to take any and all appropriate action and to
execute any and all documents and instruments related to the Collateral which
may be necessary or desirable to accomplish the purposes of this Loan Agreement,
and, without limiting the generality of the foregoing, the Borrower hereby gives
the Lender the power and right, on behalf of the Borrower, without assent by the
Borrower, if an Event of Default shall have occurred and be continuing, to do
the following:

 

(i) in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any insurance policy or
with respect to any other Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Lender for the purpose of collecting any and all such moneys
due under any such insurance policy or with respect to any other Collateral
whenever payable;

 

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and

 

-35-



--------------------------------------------------------------------------------

(iii) (A) to direct any party liable for any payment under any Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Lender or as the Lender shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any thereof and to enforce
any other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against the Borrower with respect to any Collateral; (F) to
settle, compromise or adjust any suit, action or proceeding described in clause
(E) above and, in connection therewith, to give such discharges or releases as
the Lender may deem appropriate; (G) to make any filing or other submission to
any Taxi Commission on behalf of the Borrower; and (H) generally, to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Lender were the
absolute owner thereof for all purposes, and to do, at the Lender’s option and
the Borrower’s expense, at any time, and from time to time, all acts and things
which the Lender deems necessary to protect, preserve or realize upon the
Collateral and the Lender’s Liens thereon and to effect the intent of this Loan
Agreement, all as fully and effectively as the Borrower might do.

 

The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

(b) The Borrower also authorizes the Lender, at any time and from time to time,
to execute, in connection with any sale provided for in Section 4.07 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral and to file any initial financing statements
amendments thereto and continuation statements with or without the signature of
any Borrower as authorized by applicable law, as applicable to all or any part
of the Collateral and to file any initial financing statements, amendments
thereto and continuation statements with or without the signature of any
Borrower as authorized by applicable law, as applicable to all or any part of
the Collateral.

 

(c) The powers conferred on the Lender are solely to protect the Lender’s
interests in the Collateral and shall not impose any duty upon the Lender to
exercise any such powers. The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and, without
limiting Section 4.08, neither the Lender nor any of its officers, directors, or
employees shall be responsible to the Borrower for any act or failure to act
under this Section 4.04, except for its own gross negligence or willful
misconduct.

 

Section 4.05 Performance by Lender of Borrower’s Obligations. If the Borrower
fails to perform or comply with any of its agreements contained in the Loan
Documents and the Lender may itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the out-of-pocket costs and
expenses of the Lender incurred in connection with such performance or
compliance, together with interest thereon at a rate per annum equal to the
Default Rate, shall be payable by the Borrower to the Lender on demand and shall
constitute Secured Obligations.

 

-36-



--------------------------------------------------------------------------------

Section 4.06 Proceeds. If an Event of Default shall occur and be continuing, (a)
all proceeds of Collateral received by the Borrower consisting of cash, checks
and other cash equivalents shall be held by the Borrower in trust for the
Lender, segregated from other funds of the Borrower, and shall forthwith upon
receipt by the Borrower be turned over to the Lender in the exact form received
by the Borrower (duly endorsed by the Borrower to the Lender, if required) and
(b) any and all such proceeds received by the Lender (whether from the Borrower
or otherwise) may, in the sole discretion of the Lender, be held by the Lender
as collateral security for, and/or then or at any time thereafter may be applied
by the Lender against, the Secured Obligations (whether matured or unmatured),
such application to be in such order as the Lender shall elect. Any balance of
such proceeds remaining after the Secured Obligations shall have been paid in
full and this Loan Agreement shall have been terminated shall be paid over to
the Borrower or to whomsoever may be lawfully entitled to receive the same. For
purposes hereof, proceeds shall include, but not be limited to, all principal
and interest payments, all prepayments and payoffs, insurance claims, recoveries
against Obligors, sale and foreclosure proceeds, and any other income and all
other amounts received with respect to the Collateral.

 

Section 4.07 Remedies. If an Event of Default shall occur and be continuing, the
Lender may exercise, in addition to all other rights and remedies granted to it
in this Loan Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the Uniform Commercial Code. Without limiting the generality
of the foregoing, the Lender without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Borrower or any other Person
(each and all of which demands, presentments, protests, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell (on a servicing released basis, at the Lender’s
option), lease, assign, give option or options to purchase, or otherwise dispose
of and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels or as an entirety at public or private sale
or sales, at any exchange, broker’s board or office of the Lender or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Lender shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in the Borrower, which right or equity is hereby waived
or released. In the event that the Lender elects to take any action described in
this Section 4.07, the Borrower further agrees, at the Lender’s request, to
assemble the Collateral and make it available to the Lender at places which the
Lender shall reasonably select, whether at the Borrower’s premises or elsewhere.
The Lender shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
costs and expenses of every kind incurred therein or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Lender hereunder, including without limitation reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Secured Obligations, in such order as the Lender may elect, and only after such
application and after the payment by the Lender of any

 

-37-



--------------------------------------------------------------------------------

other amount required or permitted by any provision of law, including without
limitation Sections 9-610 and 9-615 of the Uniform Commercial Code, need the
Lender account for the surplus, if any, to the Borrower. To the extent permitted
by applicable law, the Borrower waives all claims, damages and demands it may
acquire against the Lender arising out of the exercise by the Lender of any of
its rights hereunder, other than those claims, damages and demands arising from
the gross negligence or willful misconduct of the Lender. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition. The Borrower shall remain liable for any
deficiency (plus accrued interest thereon as contemplated pursuant to Section
2.05(b) hereof) if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Secured Obligations, including the fees
and disbursements of any attorneys employed by the Lender to collect such
deficiency.

 

Section 4.08 Limitation on Duties Regarding Presentation of Collateral. The
Lender’s duty with respect to the custody, safekeeping and physical preservation
of the Collateral in its possession, under Section 9-207 of the Uniform
Commercial Code or otherwise, shall be to deal with it in the same manner as the
Lender deals with similar property for its own account. Neither the Lender nor
any of its directors, officers or employees shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Borrower or otherwise.

 

Section 4.09 Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.

 

Section 4.10 Release of Security Interest. Upon (x) termination of this Loan
Agreement, repayment to the Lender of all Secured Obligations and the
performance of all other obligations under the Loan Documents, the Lender shall
release its security interest in any remaining Collateral, (y) repayment of a
Medallion Loan in full by the related Obligor or sale of a Medallion Loan by the
Borrower to the extent permitted by this Loan Agreement, the Lender shall
release its security interest in any Collateral securing such Medallion Loan, in
the case of this clause (y), upon receipt by the Lender of the amount of such
repayment or sales proceeds (unless otherwise agreed by the Lender in its sole
discretion), or (z) deposit of the Release Price or pledge to the Lender of
additional Eligible Medallion Loans as contemplated by Section 2.08(b), provided
that no Event of Default or Rapid Amortization Event has occurred and is
continuing, the Lender shall release its security interest in any Collateral
securing such Medallion Loan; provided that if any payment, or any part thereof,
of any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Lender upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower, or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or a trustee or similar officer for,
the Borrower or any substantial part of its Property, or otherwise, this Loan
Agreement, all rights hereunder and the Liens created hereby (other than Liens
referred to in clause (y) above) shall continue to be effective, or be
reinstated, as though such payments had not been made.

 

-38-



--------------------------------------------------------------------------------

ARTICLE V

 

CONDITIONS PRECEDENT

 

Section 5.01 Initial Advance. The agreement of the Lender to make additional
Advances requested to be made by it hereunder is subject to the satisfaction,
immediately prior to or concurrently with the making of the initial additional
Advance requested to be made under this Loan Agreement, of the following
conditions precedent:

 

(a) Loan Agreement. The Lender shall have received this Loan Agreement, executed
and delivered by a duly authorized officer of the Borrower and the Lender.

 

(b) Note. The Lender shall have received the Note, conforming to the
requirements hereof and executed by a duly authorized officer of the Borrower.

 

(c) Amendment to Servicing Agreement. The Lender shall have received an
amendment to the Servicing Agreement, substantially in the form of Exhibit N
hereto, executed and delivered by a duly authorized officer of the Borrower, the
Lender and the Servicer.

 

(d) Filings, Registrations, Recordings. All documents (including, without
limitation, financing statements) required to be filed, registered or recorded
in order to create, in favor of the Lender, a perfected, first-priority security
interest in the Collateral, subject to no Liens other than those created
hereunder and those in favor of the applicable Seller or the Borrower and
pledged hereunder, shall have been properly prepared and executed for filing
(including the applicable county(ies) if the Lender determines such filings are
necessary in its reasonable discretion), registration or recording in each
office in each jurisdiction in which such filings, registrations and
recordations are required to perfect such first-priority security interest; and
lien search results in such jurisdictions of the Borrower, the Servicer and the
Parent are in form and substance satisfactory to the Lender.

 

(e) Closing Certificates. The Lender shall have received a certificate of the
Secretary or Assistant Secretary of the Borrower, dated as of the date hereof,
and certifying (A) that attached thereto is a true, complete and correct copy of
the resolutions duly adopted by such Related Party (or its general partner)
authorizing the execution, delivery and performance of this Loan Agreement, the
Note and the other Loan Documents to which it is a party, and the borrowings
contemplated hereunder, and that such resolutions have not been amended,
modified, revoked or rescinded, and (B) as to the incumbency and specimen
signature of each officer executing any Loan Documents on behalf of such Related
Party and, in the case of the Borrower, authorized to execute any Notice of
Borrowing and Pledge, and such certificate and the resolutions attached thereto
shall be in form and substance satisfactory to the Lender.

 

(f) Good Standing Certificates. The Lender shall have received copies of
certificates evidencing the good standing of the Borrower, Medallion Funding and
the Parent, dated as of a recent date, from the Secretary of State (or other
appropriate authority) of the jurisdiction under which such party is organized.

 

(g) Legal Opinions. The Lender shall have received the executed legal opinions
of Michael C. Carroll, Esq., vice president and general counsel to the Parent,
dated the

 

-39-



--------------------------------------------------------------------------------

Restatement Effective Date and in form and substance acceptable to the Lender
and covering such other matters incident to the transactions contemplated by the
Loan Documents as the Lender shall request.

 

(h) Fees and Expenses. The Borrower shall have paid $77,443.54, the reasonable
fees and disbursements incurred by the Lender in connection with the
negotiation, preparation and execution of this Loan Agreement, including,
without limitation, the reasonable fees and disbursements of Cadwalader,
Wickersham & Taft LLP, counsel to the Lender.

 

(i) Due Diligence Review. The Lender shall have successfully completed its due
diligence review of the Medallion Loans and the Related Parties (including,
without limitation, a comprehensive valuation and appraisal of the Medallion
Loans and an assessment of the management of the Related Parties) and be
satisfied with the operations, financial condition of the Related Parties, and
with the Medallion Loan Files, in each case in its sole discretion.

 

(j) Facility Fee. The Related Parties shall have paid in full the Facility Fee
required to be paid to the Lender pursuant to Section 3.03(a).

 

(k) Evidence of Insurance. The Lender shall have received evidence satisfactory
to it that (i) the requirements of Section 7.19 hereof, relating to insurance
coverage of the Borrower, and (ii) the requirements of Section 6.18 of the
Servicing Agreement, relating to insurance coverage of the Servicer, have been
satisfied.

 

(l) Borrowing Base Certificate. The Lender shall have received a Borrowing Base
Certificate showing the Borrowing Base as of the Restatement Effective Date,
with appropriate insertions and dated the Restatement Effective Date,
satisfactory in form and substance to the Lender, executed by the President,
Vice President, Treasurer or Secretary of the Borrower.

 

(m) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Loan Agreement and the other Loan Documents shall be
reasonably satisfactory in form and substance to the Lender, and the Lender
shall have received such other documents and legal opinions in respect of any
aspect or consequence of the transactions contemplated hereby or thereby as it
shall reasonably request.

 

(n) Other Conditions. The Related Parties shall have satisfied all other
conditions that the Lender may reasonably request.

 

Section 5.02 Initial and Subsequent Advances. The making of each Advance to the
Borrower (including the initial Advance) on any Business Day is subject to the
satisfaction of the following further conditions precedent, both immediately
prior to the making of such Advance and also after giving effect thereto and to
the intended use thereof:

 

(a) No Default. No Default or Event of Default shall have occurred and be
continuing.

 

-40-



--------------------------------------------------------------------------------

(b) Representations and Warranties. Each representation and warranty made by a
Related Party in the Loan Documents, shall be true and correct in all material
respects on and as of the date of the making of such Advance with the same force
and effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date). Each Related Party shall also be in compliance in all material
respects with all governmental licenses and authorizations, statutory and
regulatory requirements.

 

(c) Outstanding Advances. The aggregate outstanding principal amount of the
Advances shall not exceed the amount permitted to be outstanding as described in
Section 2.01(a) hereof.

 

(d) Notice of Borrowing and Pledge. The Lender shall have received a completed
Notice of Borrowing and Pledge and Medallion Loan Schedule in accordance with
Section 2.03 hereof.

 

(e) Medallion Loan Files. The Custodian shall have received a complete Medallion
Loan File with respect to each pledged Medallion Loan to be funded on the
Funding Date and which was required to have been received by the Custodian (i)
in the case of the initial Advance, at least three (3) Business Days prior to
the funding of such Advance, and (ii) at least one (1) Business Day prior to the
funding of such Advance.

 

(f) Additional Documents. The Lender shall have received with regard to all
Medallion Loans, such information, documents, agreement, opinions or instruments
(including, without limitation, good standing certificates of each Obligor under
each Medallion Loan pledged hereunder) as the Lender reasonably requires with
respect to Medallion Loans to be pledged hereunder on such Business Day, each in
form and substance satisfactory to the Lender.

 

(g) No Material Adverse Effect. There shall not have occurred one or more events
that, in the judgement of Lender exercised in good faith, constitutes, or could
reasonably be expected to constitute, a Material Adverse Effect.

 

(h) Due Diligence Review. Without limitation the Lender’s right to perform one
or more Due Diligence Reviews pursuant to Section 10.16 hereof, the Lender shall
have completed (i) any due diligence review of the Medallion Loan Documents
relating to such Advance and such other documents, records, agreements,
instruments, collateral or information relating to such Advances as the Lender
in its reasonable discretion deems appropriate to review and such review shall
be satisfactory to the Lender in its reasonable discretion, and (ii) in the case
of an Approved Seller, any due diligence review of the applicable Approved
Purchase Agreement and any due diligence review of such Approved Seller
(including, without limitation, a review of its Underwriting Guidelines, credit
and collection policy and creditworthiness) as the Lender in its sole and
absolute discretion deems appropriate and such review shall be satisfactory to
the Lender in its sole and absolute discretion, and the Borrower shall have
reimbursed the Lender for all reasonable out-of-pocket costs and expenses
incurred by the Lender in connection with such review pursuant to Section
10.16(b) hereof.

 

-41-



--------------------------------------------------------------------------------

(i) Junior Participation Medallion Loan. In the case of each Junior
Participation Medallion Loan, the Lender shall have determined in its sole and
absolute discretion that the subordinated participation is a Permitted Junior
Participation Interest and the Lender shall have so notified the Borrower.

 

(j) Joint Participation Medallion Loan. In the case of each Joint Participation
Medallion Loan, the Lender shall have determined in its sole and absolute
discretion that the pari passu joint participation is a Permitted Joint
Participation Interest and the Lender shall have so notified the Borrower.

 

(k) Evidence of Notification to the Taxi Commission of Chicago. The Lender shall
have received evidence that in connection with the financing of any Chicago
Medallion Loans to the Borrower, an appropriate UCC-3 Financing Statements was
filed with the Illinois Secretary of State assigning the Borrower’s security
interest in such Chicago Medallion Loans to the Lender, and within five days
after receipt of notice that such UCC-3 Financing Statement was properly filed,
the Taxi Commission for Chicago, Illinois shall have received a copy of such
completed filing and all relevant documents pertaining to such assignment of
security interest to the Lender.

 

(l) Participation Agreements. The Lender shall have received copies of any and
all participation agreements executed by Medallion Funding in connection with
any Medallion Loan to be pledged under this Loan Agreement in connection with
such Advance, together with a certificate of a Responsible Officer that such
participation agreement does not vary in any material respect from the form of
participation agreement with the applicable Permitted Joint Participant or
Permitted Junior Participant previously provided to, and approved by, the
Lender.

 

(m) Bankruptcy Remoteness. In the case of an initial Advance where the
Collateral securing such initial Advance is held by either a Permitted Joint
Participant or a Permitted Junior Participant that is an Affiliate of the
Borrower, the bankruptcy remoteness of such Permitted Joint Participant or
Permitted Junior Participant shall be established to the satisfaction of the
Lender in its sole and absolute discretion prior to such initial Advance.

 

(n) Other Actions. Any other actions required or advisable to be taken by the
Borrower in connection with the purchase and pledging of any Medallion Loans to
be included in the Borrowing Base (including, without limitation, the giving of
notice of the purchase of such Medallion Loans and the giving of any notice
required to be given with respect to the pledge of such Medallion Loans to the
Lender hereunder) shall have been taken.

 

(o) Additional Specified Chicago Medallion Loans. In the case of each Additional
Specified Chicago Medallion Loan accepted by the Lender for inclusion as a
Specified Chicago Medallion Loan, each of the following conditions precedent
shall have been satisfied:

 

(i) The Lender shall have received a copy of the underwriting guidelines
applicable to the Additional Specified Chicago Medallion Loans and the related
Junior Specified Chicago Medallion Loans, which underwriting guidelines shall be
accepted and approved in writing by the Lender as “Underwriting Guidelines”;

 

-42-



--------------------------------------------------------------------------------

(ii) The Lender shall have received evidence satisfactory to it that each
Additional Specified Chicago Medallion Loan and each related Junior Specified
Chicago Medallion Loan was originated pursuant to and in accordance with the
applicable Underwriting Guidelines;

 

(iii) The Lender shall have received evidence satisfactory to it that each
Junior Specified Chicago Medallion Loan related to an Additional Specified
Chicago Medallion Loan was acquired by dividend from MF Chicago to Medallion
Funding and that the Borrower has acquired, by contribution from Medallion
Funding for no additional consideration, all right, title and interest in and to
each such Junior Specified Chicago Medallion Loan, including, without
limitation, the right to receive all payments of interest and principal made in
respect thereof; and

 

(iv) The Lender shall have received evidence satisfactory to it that the
originator(s) of each Additional Specified Chicago Medallion Loan has received
payment of the purchase price applicable to each such Additional Specified
Chicago Medallion Loan and that the Borrower has acquired all right, title and
interest in and to each such Additional Specified Chicago Medallion Loan,
including, without limitation, the right to receive all payments of interest and
principal made in respect thereof.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

As of the Restatement Effective Date and each Funding Documentation Receipt
Date, the Borrower represents and warrants to the Lender that:

 

Section 6.01 Eligible Medallion Loans. (a) As of the date on which a Medallion
Loan is initially pledged hereunder, such Medallion Loan was an Eligible
Medallion Loan and (b) to the best of the Borrower’s knowledge, each Medallion
Loan included as an Eligible Medallion Loan in any Medallion Loan Schedule, or
any calculation of the Borrowing Base made by the Borrower is (or was) as of the
date of such schedule, tape, report, other information or calculation, an
Eligible Medallion Loan.

 

Section 6.02 Existence; Qualification; No Change to Organizational Documents.
The Borrower is a Delaware business trust duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation and has the
power and all licenses and permits necessary to own its assets and to transact
the business in which it is presently engaged, and is duly qualified and in good
standing under the laws of each jurisdiction where the conduct of its business
requires such qualification. True, correct and complete copies of the
organizational documents of all of the Related Parties were delivered to the
Lender in connection with the closing of the Original Loan Agreement and no
action has been taken to amend, modify or repeal any such organizational
document, each of which remains in full force and effect in the form
so-delivered as of the date hereof.

 

Section 6.03 Authority and Authorization; Enforceability; Approvals; Absence of
Adverse Notice. The Borrower has the power, authority and legal right to make,
deliver and

 

-43-



--------------------------------------------------------------------------------

perform this Loan Agreement and each of the Loan Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Loan Agreement and each of the Loan Documents to which it is a party, and
to grant to the Lender a first priority perfected security interest in the
Collateral on the terms and conditions of this Loan Agreement. This Loan
Agreement and each of the Loan Documents to which the Borrower is a party
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with their respective terms except as the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws of general application
affecting creditors’ rights generally and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at law).
No consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency (including, without limitation, any Taxi Commission) is required in
connection with the execution, delivery or performance by the Borrower of this
Loan Agreement or any Loan Document to which it is a party, or the validity or
enforceability of this Loan Agreement or any such Loan Document or the Medallion
Loans, other than such as have been met or obtained. The Borrower has not
received any notice, nor does the Borrower have any knowledge or reason to
believe, that any Taxi Commission or other Governmental Authority intends to
seek the cancellation, termination or modification of any of its licenses or
permits, or that valid grounds for such cancellation, termination or
modification exist.

 

Section 6.04 No Breach. The execution, delivery and performance of this Loan
Agreement and all other agreements and instruments executed and delivered or to
be executed and delivered pursuant hereto or thereto in connection with the
pledge of the Collateral will not (i) create any Adverse Claim on the Collateral
other than as contemplated herein or (ii) violate any provision of any existing
law or regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of formation or by-laws of the Borrower
or any mortgage, indenture, contract or other agreement to which the Borrower is
a party or by which the Borrower or any property or assets of the Borrower may
be bound.

 

Section 6.05 Litigation. No litigation or administrative proceeding of or before
any court, tribunal or governmental body is presently pending or, to the
knowledge of the Borrower, threatened against the Borrower or any properties of
the Borrower or with respect to this Loan Agreement which, if adversely
determined, could have a material effect on the business, assets or financial
condition of the Borrower or which would draw into question the validity of this
Loan Agreement, any Loan Document to which the Borrower is a party, or any of
the other applicable documents forming part of the Collateral.

 

Section 6.06 No Adverse Selection. In selecting the Medallion Loans to be
pledged pursuant to this Loan Agreement, no selection procedures were employed
which are intended to be, of had the effect of being, adverse to the interests
of the Lender.

 

Section 6.07 Bulk Transfer. The grant of the security interest in the Collateral
by the Borrower to the Lender pursuant to this Loan Agreement is in the ordinary
course of business for the Borrower and is not subject to the bulk transfer or
any similar statutory provisions in effect in any applicable jurisdiction.

 

-44-



--------------------------------------------------------------------------------

Section 6.08 Indebtedness. The Borrower has no Indebtedness or obligation,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than Indebtedness incurred under (or
contemplated by) the terms of this Loan Agreement.

 

Section 6.09 Borrower’s Purpose. The Borrower has been formed solely for the
purpose of engaging in transactions of the types contemplated by this Loan
Agreement.

 

Section 6.10 Adverse Orders. No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Loan Agreement or any Loan Document to which the Borrower
is a party.

 

Section 6.11 Taxes. The Parent has elected to be treated as and qualifies as a
“regulated investment company” within the meaning of the Code. The Borrower has
filed (on a consolidated basis or otherwise) on a timely basis all tax returns
(including, without limitation, all foreign, federal, state, local and other tax
returns) required to be filed, is not liable for taxes payable by any other
Person and has paid or made adequate provisions for the payment of all taxes,
assessments and other governmental charges due from the Borrower. No tax lien or
similar adverse claim has been filed, and no claim is being asserted, with
respect to any such tax, assessment or other governmental charge. Any taxes,
fees and other governmental charges payable by the Borrower in connection with
the execution and delivery of this Loan Agreement and the other Loan Documents
and the transactions contemplated hereby or thereby have been paid or shall have
been paid if and when due.

 

Section 6.12 Chief Executive Office; Jurisdiction of Organization. On the
Restatement Effective Date, the Borrower’s chief executive office is (and the
location of the Borrower’s records regarding the Medallion Loans), and during
the four months immediately preceding July 1, 2001 such office has been, located
at 437 Madison Avenue, New York, New York 10022. On the Restatement Effective
Date, the Borrower’s jurisdiction of organization is the State of Delaware.

 

Section 6.13 Legal Name. The Borrower’s legal name is as set forth in this Loan
Agreement; the Borrower has not changed its name since its formation; the
Borrower does not have trade names, fictitious names, assumed names or “doing
business as” names.

 

Section 6.14 Solvency. The Borrower is solvent and will not become insolvent
after giving effect to the transactions contemplated hereby; the Borrower is
paying its debts as they become due; and the Borrower, after giving effect to
the transactions contemplated hereby, will have adequate capital to conduct its
business.

 

Section 6.15 Subsidiaries. The Borrower has no subsidiaries.

 

Section 6.16 Consideration. Taking into account the capital contribution in the
Purchase Agreement, the Borrower has given fair consideration and reasonably
equivalent value in exchange for the sale of the Medallion Loans by Medallion
Funding, as Seller, under the Purchase Agreement.

 

-45-



--------------------------------------------------------------------------------

Section 6.17 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Related Parties to the Lender or the Custodian in connection with the
negotiation, preparation or delivery of this Loan Agreement and the other Loan
Documents or included herein or therein or delivered pursuant hereto or thereto
are true and correct in every material respect, or (in the case of projections)
are based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to a Responsible Officer of the
Borrower that, after due inquiry, should reasonably be expected to have a
Material Adverse Effect that has not been disclosed herein, in the other Loan
Documents or in a report, financial statement, exhibit, schedule, disclosure
letter or other writing furnished to the Lender for use in connection with the
transactions contemplated hereby or thereby.

 

Section 6.18 Proceeds Regulations. No proceeds of any Advances will be used by
the Borrower (i) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended or (ii) for
the purpose of purchasing or carrying any “margin stock” as such term is defined
in Regulation U of the Federal Reserve Board.

 

Section 6.19 Adverse Agreements. There are no agreements in effect adversely
affecting the rights of the Borrower to make, or cause to be made, the grant of
the security interest in the Collateral contemplated by Section 4.01.

 

Section 6.20 Investment Company. The Parent is a closed-end management
investment company registered under the Investment Company Act and has elected
to be treated as a “business development company” under and as defined in the
Investment Company Act. The Parent is an “investment company”, as such term is
defined in the Investment Company Act. The Borrower is Subsidiary of an
“investment company”, as such term is defined in the Investment Company Act. The
acquisition of the Note by the Lender, the making of Advances hereunder, the
application of the proceeds and repayment of Advances by the Borrower and the
performance of the transactions contemplated by this Agreement and the other
Loan Documents will not violate any provision of said Act, or any rule,
regulation or order issued by the Securities Exchange Commission thereunder.

 

Section 6.21 No Default. No Default or Event of Default has occurred and is
continuing.

 

Section 6.22 Underwriting and Servicing. Each of the Medallion Loans was
underwritten in accordance with the Underwriting Guidelines and is being
serviced in conformance with the applicable Seller’s standard underwriting,
credit, collection, operating and reporting procedures and systems and otherwise
in accordance with Accepted Servicing Practices and the Credit and Collection
Policy.

 

Section 6.23 ERISA. The Borrower is in compliance with ERISA and has not
incurred and does not expect to incur any liabilities (except for premium
payments arising in the ordinary course of business) to the Pension Benefit
Guaranty Corporation (or any successor thereto) under ERISA.

 

-46-



--------------------------------------------------------------------------------

Section 6.24 Sharing of Payments. There is not now, nor will there be at any
time in the future, any agreement or understanding between Medallion Funding and
the Borrower (other than as expressly set forth in the Loan Documents) providing
for the allocation or sharing of obligations to make payments or otherwise in
respect of any taxes, fees, assessments or other governmental charges.

 

Section 6.25 Collateral Security; Acquisition. (a) The Borrower has not
assigned, pledged, or otherwise conveyed or encumbered any Medallion Loan or
other Collateral to any other Person, and immediately prior to the pledge of
such Medallion Loan or any other Collateral to the Lender, the Borrower was the
sole owner of such Medallion Loan or such other Collateral and had good and
marketable title thereto, free and clear of all Liens other than those created
hereunder and those in favor of the applicable Seller or the Borrower and
pledged hereunder, in each case except for Permitted Participation Interests and
Liens to be released simultaneously with the Liens granted in favor of the
Lender hereunder. Each Medallion Loan was acquired by the Borrower from a
Seller.

 

(b) The provisions of this Loan Agreement are effective to create in favor of
the Lender a valid security interest in all right, title and interest of the
Borrower in, to and under the Collateral.

 

(c) Upon delivery to the Custodian of a complete Medallion Loan File, the Lender
shall have a fully perfected first priority security interest therein, in each
Medallion Loan pledged hereunder and in the Borrower’s interest in the related
Medallion Collateral.

 

(d) Upon the filing of financing statements on Form UCC-1 naming the Lender as
“secured party” and the Borrower as “debtor”, and describing the Collateral, in
the jurisdictions and recording offices listed on Schedule 6.25 attached hereto,
the security interests granted hereunder in the Collateral will constitute fully
perfected first priority security interests under the Uniform Commercial Code in
all right, title and interest of the Borrower in, to and under such Collateral
which can be perfected by filing under the Uniform Commercial Code.

 

Section 6.26 Subsidiary. The Borrower is a wholly-owned subsidiary of Medallion
Funding.

 

Section 6.27 Subsidiaries of the Parent. Schedule 6.27 sets forth, as of the
Restatement Effective Date, the name of each direct or indirect subsidiary of
the Parent, its form of organization and its jurisdiction of organization.

 

Section 6.28 Standard Form Medallion Loan Documentation. The Borrower has
previously delivered to the Lender correct and complete copies of all Standard
Form Medallion Loan Documentation, none of which has been amended or otherwise
modified and all of which represent the forms currently used by the Sellers to
originate Medallion Loans.

 

-47-



--------------------------------------------------------------------------------

ARTICLE VII

 

COVENANTS OF THE BORROWER

 

The Borrower covenants and agrees with the Lender that, so long as any Advance
is outstanding and until the later to occur of the payment in full of all
Secured Obligations and the termination of this Loan Agreement:

 

Section 7.01 Existence; etc.

 

(a) The Borrower is a Delaware business trust and will observe all procedures
required by its trust agreement (or equivalent document) and the laws of its
jurisdiction of formation. The Borrower will maintain its existence in good
standing under the laws of its jurisdiction of formation and will promptly
obtain and thereafter maintain qualifications to do business as a foreign
business trust in any other state in which it does business and in which it is
required to so qualify.

 

(b) The Borrower will comply with the requirements of all applicable laws,
rules, regulations and orders of Governmental Authorities (including, without
limitation, all environmental laws, all laws with respect to unfair and
deceptive lending practices and predatory lending practices), if failure to
comply with such requirements would be reasonably likely (either individually or
in the aggregate) to have a Material Adverse Effect.

 

(c) The Borrower will not move its chief executive office from the address
referred to in Section 6.12 or change its jurisdiction of organization from the
jurisdiction referred to in Section 6.02 unless it shall have provided the
Lender 30 days’ prior written notice of such change.

 

(d) The Borrower will pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
Property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained.

 

(e) The Borrower will permit representatives of the Lender, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect any of its Properties, and to discuss its business and affairs with
its officers, all to the extent reasonably requested by the Lender.

 

Section 7.02 Special Purpose Entity.

 

(a) The Borrower will at all times ensure that (i) its directors and managers
act independently and in its interests, (ii) it shall at all times maintain at
least two independent directors each of (x) whom is not currently and has not
been during the five years preceding the date of this Loan Agreement an officer,
director, manager or employee of the Borrower or an Affiliate thereof (other
than a limited purpose corporation, business trust, partnership or other entity
organized for the purpose of acquiring, financing or otherwise investing,
directly or indirectly, in assets or receivables originated, owned or serviced
by Medallion Funding or an

 

-48-



--------------------------------------------------------------------------------

Affiliate thereof), (y) whom is not a current or former officer or employee of
the Borrower and (z) whom is not a manager of the Borrower or an Affiliate
thereof, (iii) its assets are not commingled with those of Medallion Funding or
any other Affiliate of the Borrower, (iv) its board of managers duly authorizes
all of its corporate actions, (v) it maintains separate and accurate records and
books of account and such books and records are kept separate from those of
Medallion Funding and any other Affiliate of the Borrower, and (vi) it maintains
minutes of the meetings and other proceedings of the members and the board of
managers. Where necessary, the Borrower will obtain proper authorization from
its managers for business trust action.

 

(b) The Borrower will pay its operating expenses and liabilities (including, as
applicable, shared personnel and overhead expenses) from its own assets;
provided, however, that the Borrower’s organizational expenses and the expenses
incurred in connection with the negotiation and execution of this Loan Agreement
and the other Loan Documents may be paid by Medallion Funding;

 

(c) The Borrower will not have any of its indebtedness guaranteed by Medallion
Funding or any Affiliate of Medallion Funding. Furthermore, the Borrower will
not hold itself out, or permit itself to be held out, as having agreed to pay or
as being liable for the debts of any Person and the Borrower will not engage in
business transactions with any Affiliate of the Borrower, except on an
arm’s-length basis. The Borrower will not hold Medallion Funding or any
Affiliate of the Borrower out to third parties as other than an entity with
assets and liabilities distinct from the Borrower. The Borrower will cause any
financial statements consolidated with those of Medallion Funding or any
Affiliate of the Borrower to state that the Borrower is a separate corporate
entity with its own separate creditors who, in any liquidation of the Borrower,
will be entitled to be satisfied out of the Borrower’s assets prior to any value
in the Borrower becoming available to the Borrower’s equity holders. The
Borrower will not act in any other matter that could foreseeably mislead others
with respect to the Borrower’s separate identity.

 

(d) The Borrower shall own no assets, and will not engage in any business, other
than the assets and transactions specifically contemplated by this Loan
Agreement and the Loan Documents.

 

(e) The Borrower shall be, and at all times will hold itself out to the public
as, a legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any known misunderstanding regarding the Borrower’s
status as a separate entity, shall conduct business in the Borrower’s own name,
shall not identify itself or any of its Affiliates as a division or part of the
other and shall maintain and utilize a separate telephone number and separate
stationery, invoices and checks.

 

(f) The Borrower shall maintain the Borrower’s assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify the
Borrower’s individual assets from those of any Affiliate or any other Person.

 

(g) The Borrower shall, at all times, be a wholly-owned subsidiary of Medallion
Funding.

 

-49-



--------------------------------------------------------------------------------

Section 7.03 Accuracy of Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinion of Willkie Farr & Gallagher, counsel to Medallion Funding and the
Borrower, issued in connection with the Purchase Agreement and relating to the
issues of substantive consolidation and true sale of the Medallion Loans.

 

Section 7.04 Prohibition on Adverse Claims. Except as otherwise provided herein
or in any other Loan Document, the Borrower shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to, any Medallion Loan, any
Collections related thereto or any other Collateral related thereto, or upon or
with respect to any account to which any Collections of any Medallion Loan are
sent, or assign any right to receive income in respect thereof or (ii) create or
suffer to exist any Adverse Claim upon or with respect to any of the Borrower’s
assets.

 

Section 7.05 Prohibition on Fundamental Change. The Borrower will not engage in,
or suffer any, change of ownership, dissolution, winding up, liquidation, merger
or consolidation with, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired), or
acquire all or substantially all of the assets or capital stock or other
ownership interest of, any Person.

 

Section 7.06 Sale or Contribution Treatment. The Borrower will not account for
or treat (whether in financial statements or otherwise) the transactions
contemplated by the Purchase Agreement in any manner other than the sale or
contribution of Medallion Loans and other Collateral by Medallion Funding to the
Borrower.

 

Section 7.07 Prohibition on Modifications. The Borrower will not amend, modify,
waive or terminate any terms or conditions of the Purchase Agreement, any
Approved Purchase Agreement, the Servicing Agreement or, in any material
respect, the Standard Form Medallion Loan Documentation without the written
consent of the Lender (which consent shall not be unreasonably withheld in the
case of an amendment curing an ambiguity or correcting any inconsistent
provisions of the Purchase Agreement or any Approved Purchase Agreement), and
shall perform its obligations thereunder.

 

Section 7.08 Amendment to Organizational Documents. The Borrower will not amend,
modify or otherwise make any change (other than an inconsequential change) to
its organizational documents without the consent of the Lender.

 

Section 7.09 Remittance of Collections. If the Borrower receives any
Collections, the Borrower will remit such Collections to the Collection Account
within one (1) Business Days of the Borrower’s receipt thereof.

 

Section 7.10 Hedging Strategy. Commencing not later than December 1, 2003, the
Borrower shall implement a commercially reasonable Hedging Strategy satisfactory
to the Lender and the Borrower shall at all times thereafter maintain a
commercially reasonable Hedging Strategy acceptable to the Lender.

 

-50-



--------------------------------------------------------------------------------

Section 7.11 Litigation. The Borrower will promptly, and in any event within 10
days after service of process on any of the following, give to the Lender notice
of all litigation, actions, suits, arbitrations, investigations (including,
without limitation, any of the foregoing which are pending or threatened) or
other legal or arbitrable proceedings affecting the Borrower or any of its
Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Loan Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) which, individually
or in the aggregate, if adversely determined, could be reasonably likely to have
a Material Adverse Effect, or (iii) requires filing with the Securities and
Exchange Commission in accordance with the Securities and Exchange Act of 1934
and any rules thereunder.

 

Section 7.12 Notices. The Borrower shall give notice to the Lender:

 

(a) promptly upon receipt of notice or knowledge of the occurrence of any
Default or Event of Default or a Rapid Amortization Event;

 

(b) promptly upon receipt of notice or knowledge of (i) any default related to
any Collateral, (ii) any Lien or security interest (other than security
interests created hereby or by the other Loan Documents) on, or claim asserted
against, any of the Collateral or (iii) any event or change in circumstances
which could reasonably be expected to have a Material Adverse Effect;

 

(c) promptly upon any material change in the Medallion Value of any Medallion
Collateral;

 

(d) promptly upon receipt of notice or knowledge of any issuance, or possible
issuance, of additional Medallions by New York City, Chicago, Boston, Cambridge,
Newark, Philadelphia or any other jurisdiction for which the Lender has financed
the purchase of Medallion Loans by the Borrower; and

 

(e) promptly upon receipt of notice or knowledge that a Medallion Loan is no
longer an Eligible Medallion Loan.

 

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken or proposes
to take with respect thereto.

 

Section 7.13 Additional Information. The Borrower shall, from time to time,
provide to the Lender such other information, reports, financial statements and
documents as the Lender may reasonably request.

 

Section 7.14 Transaction with Affiliates. The Borrower will not enter into any
transaction, including without limitation any purchase, sale, lease or exchange
of property or the rendering of any service, with any Affiliate unless such
transaction is (a) otherwise permitted under this Loan Agreement, (b) in the
ordinary course of the Borrower’s business and (c) upon fair and reasonable
terms no less favorable to the Borrower than it would obtain in a comparable
arm’s length transaction with a Person which is not an Affiliate, or make a
payment that is not otherwise permitted by this Section 7.14 to any Affiliate.

 

-51-



--------------------------------------------------------------------------------

Section 7.15 Limitation on Liens. The Borrower will defend the Collateral
against, and will take such other action as is necessary to remove, any Lien,
security interest or claim on or to the Collateral, other than the security
interests created under this Loan Agreement or Permitted Participation
Interests, and the Borrower will defend the right, title and interest of the
Lenders in and to any of the Collateral against the claims and demands of all
persons whomsoever.

 

Section 7.16 Advertising, Origination and Servicing Activities. All advertising,
origination and servicing activities, procedures and materials used with regard
to any Medallion Loan made or accounts acquired, collected or serviced by the
Borrower comply with all applicable Federal, state and local laws, ordinances,
rules and regulations, including but not limited to those related to usury,
truth in lending, real estate settlement procedures, consumer protection, equal
credit opportunity, fair debt collection, rescission rights and disclosures,
except where failure to comply would not have a Material Adverse Effect.

 

Section 7.17 Required Filings. The Borrower shall promptly provide the Lender
with copies of all documents which the Parent or any Affiliate of the Parent is
required to file with the Securities and Exchange Commission in accordance with
the Securities and Exchange Act of 1934 or any rules thereunder.

 

Section 7.18 Financial Statements. (a) The Borrower shall deliver to the Lender
within 30 days after the last day of each calendar month, (i) unaudited balance
sheets and statements of income and cash flows for the Borrower for such month
(including, if such calendar month is the last month of a calendar quarter,
consolidated statements of cash flows for such calendar quarter) and (ii) a
certificate of an officer of the Borrower, whose position is vice president or
higher, stating that such financial statements are presented fairly in all
material respects and in accordance with GAAP, subject to year-end audit
adjustments.

 

(b) The Borrower shall deliver to the Lender within 90 days after the end of
each fiscal year, the consolidated balance sheets of the Borrower as at the end
of such fiscal year and the related consolidated statements of income and
retained earnings and of cash flows for the Borrower for such year, setting
forth in each case in comparative form the figures for the previous year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of the Borrower as at the end of, and for, such fiscal year in
accordance with GAAP, and a certificate of such accountants stating that, in
making the examination necessary for their opinion, they obtained no knowledge,
except as specifically stated, of any Default or Event of Default.

 

The Borrower will furnish to the Lender, at the time it furnishes each set of
financial statements pursuant to paragraphs (a) and (b) above, a certificate of
a Responsible Officer of the Borrower stating that, to the best of such
Responsible Officer’s knowledge, the Borrower during such fiscal period or year
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Loan Agreement and the other Loan
Documents to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such

 

-52-



--------------------------------------------------------------------------------

certificate (and, if any Default or Event of Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
the Borrower has taken or proposes to take with respect thereto).

 

Section 7.19 Maintenance of Insurance. The Borrower will maintain at all times
in full force and effect with financially sound and reputable insurance
companies insurance covering such risks and liabilities and with such
deductibles or self-insured retentions as are in accordance with normal industry
practices for policies of insurance.

 

Section 7.20 Right of First Refusal Replacement Financing. The Borrower shall
give the Lender the right of first refusal with respect to any replacement
financing in connection with any Eligible Medallion Loans, as set forth on
Schedule 7.20 hereto, provided, however, that the Lender offers to provide such
replacement financing on terms comparable to but no less favorable to the
Borrower and its Affiliates than the terms for such replacement financing
offered in good faith by any other potential lender.

 

Section 7.21 Monthly Pricing Reports; Monthly Liquidation Reports. The Borrower
shall deliver to the Lender within 30 days after the last day of each calendar
month (i) a monthly report summarizing the pricing and sales of taxi medallions
in New York City, Boston, Chicago, Cambridge, Newark, Philadelphia and any other
location of an Other Acceptable Taxi Commission, meeting the requirements set
forth on Schedule 7.21 hereto, in form acceptable to the Lender in its sole and
absolute discretion, and (ii) a monthly report in each jurisdiction of the cost
of fully liquidating Medallions during the preceding three months, and the
average cost for such liquidations (or if fewer than ten Medallions were
liquidated during such three-month period, the cost of liquidating the ten most
recently liquidated Medallions, and the average cost for such liquidations), in
form and substance acceptable to the Lender in its sole and absolute discretion.

 

Section 7.22 Underwriting Guidelines. The Borrower shall promptly notify the
Lender (i) if Medallion Funding amends, modifies or revises its Underwriting
Guidelines or (ii) if the Borrower has knowledge that any Approved Seller has
amended, modified or revised its Underwriting Guidelines (and the Borrower shall
require any Approved Seller to notify the Borrower of any such amendment,
modification or revision). If the Lender determines, in its sole discretion,
that a proposed change to Underwriting Guidelines is material, the Lender will
have no obligation to finance any Medallion Loans that are originated pursuant
to such new Underwriting Guidelines.

 

Section 7.23 Approved Purchase Agreement Sale or Contribution Treatment. The
Borrower will not account for or treat (whether in financial statements or
otherwise) the transactions contemplated by any Approved Purchase Agreement in
any manner other than the sale of Medallion Loans and other Collateral by the
applicable Approved Seller to the Borrower.

 

-53-



--------------------------------------------------------------------------------

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Each of the following events shall constitute an event of default (an “Event of
Default”) hereunder:

 

(a) the Borrower shall default in the payment of any principal of or interest on
any Advance when due (whether at stated maturity, upon acceleration or at
mandatory or optional prepayment); or

 

(b) the Borrower shall default in the payment of any other amount payable by it
hereunder or under any other Loan Document after notification by the Lender of
such default, and such default shall have continued unremedied for five (5)
consecutive Business Days; or

 

(c) the Borrower shall fail to comply with Section 7.10; or

 

(d) the Borrower shall fail to comply with Section 2.07(a), and such failure
shall have continued unremedied for two (2) Business Days; or

 

(e) the Borrower shall fail to perform or observe any term, covenant or
agreement hereunder or under any other Loan Document in any material respect
which failure is (i) not curable or (ii) curable and continues unremedied for a
period of ten (10) consecutive Business Days (and written assurances of such
cure shall have been given within one Business Day of default); or

 

(f) the occurrence of any Bankruptcy Event with respect to the Borrower; or

 

(g) any representation or warranty made or deemed to be made by the Borrower (or
any of its respective officers) under or in connection with this Loan Agreement,
any remittance report or other information or report delivered pursuant hereto
or any other Loan Document shall prove to have been false or incorrect in any
material respect when made (other than the representations and warranties made
in a Borrowing Base Certificate with respect to the inclusion of Medallion Loans
in the Borrowing Base as Eligible Medallion Loans, which shall be considered
solely for the purpose of determining the Collateral Value of the Mortgage
Loans, unless (i) the Borrower shall have included a Medallion Loan in the
Borrowing Base with knowledge that such Medallion Loan was not an Eligible
Medallion Loan or (ii) the Lender shall determine in its sole discretion
exercised in good faith that the Borrower shall have included Medallion Loans in
the Borrowing Base with that were not an Eligible Medallion Loans on a regular
basis); or

 

(h) (i) the Lender shall at any time fail to have a valid, perfected, first
priority security interest in a material portion of the Collateral (as
determined by the Lender in its sole discretion, exercised in good faith), free
of adverse claims, or (ii) the purchase by the Borrower of Medallion Loans under
the Purchase Agreement or any Approved Purchase Agreement with respect to a
material portion of the Collateral (as determined by the Lender in its sole
discretion, exercised in good faith) shall, for any reason, cease to create in
favor of the Borrower a perfected ownership interest in such Medallion Loans and
the other Medallion Collateral related thereto, free of adverse claims; or

 

-54-



--------------------------------------------------------------------------------

(i) the Borrower shall have suffered any material adverse change, as determined
by the Lender in its sole discretion, to its financial condition or operations
which could reasonably be expected to affect the collectability of the Medallion
Loans or the Borrower’s ability to conduct its business or perform its
obligations under the Loan Documents; or

 

(j) the Borrower’s activities are terminated in whole or in part for any reason,
including any termination thereof by a Taxi Commission or other regulatory, tax
or accounting body; or

 

(k) the Purchase Agreement, any Approved Purchase Agreement, the Custodial
Agreement, the Servicing Agreement or any other Loan Documents shall cease to be
in full force and effect or the enforceability thereof shall be contested by a
party thereto; or

 

(l) the failure of the Borrower to cure a Borrowing Base Deficiency in the
manner, and within the time period, set forth in Section 2.07; or

 

(m) a final judgment or judgments for the payment of money in excess of $500,000
in the aggregate shall be rendered against the Borrower by one or more courts,
administrative tribunals or other bodies having jurisdiction and the same shall
not be satisfied, discharged (or provision shall not be made for such discharge)
or bonded, or a stay of execution thereof shall not be procured, within five (5)
Business Days from the date of entry thereof, and the Borrower or any such
Affiliate shall not, within said period of five (5) Business Days, or such
longer period during which execution of the same shall have been stayed or
bonded, appeal therefrom and cause the execution thereof to be stayed during
such appeal; or

 

(n) the Borrower shall be in default under any note, indenture, loan agreement,
guaranty, swap agreement or any other contract to which it is a party, which
default (i) involves the failure to pay a matured obligation, or (ii) permits
the acceleration of the maturity of obligations by any other party to or
beneficiary of such note, indenture, loan agreement, guaranty, swap agreement or
other contract; or

 

(o) the Board of Managers of the Borrower (which shall consist of a total of
five managers, including two independent managers) shall not include at least
three of the following persons for a period of five (5) Business Days: Alvin
Murstein, Andrew Murstein, Michael Carroll, Brian O’Leary, Larry Hall and
Michael Kowalsky; or

 

(p) both Alvin Murstein and Andrew Murstein shall fail to be on the Board of
Managers of the Borrower.

 

-55-



--------------------------------------------------------------------------------

ARTICLE IX

 

REMEDIES UPON DEFAULT

 

(a) Upon the occurrence of one or more Events of Default hereunder, the Lender’s
obligation to make additional Advances to the Borrower shall automatically
terminate without further action by any Person. Upon the occurrence and
continuation of one or more Events of Default other than those referred to in
Article VIII, paragraph (e) hereof, and in addition to the remedies provided in
Section 4.07 hereof and otherwise provided in this Loan Agreement, the Lender
may immediately declare the principal amount of the Advances then outstanding
under the Note to be immediately due and payable, together with all interest
thereon and fees and expenses accruing under this Loan Agreement. Upon the
occurrence of an Event of Default referred to in Article VIII, paragraph (e),
and in addition to the remedies provided in Section 4.07 hereof and otherwise
provided in this Loan Agreement, such amounts referred to in the preceding
sentence shall immediately and automatically become due and payable without any
further action by any Person. Upon such declaration or such automatic
acceleration, the balance then outstanding on the Note shall become immediately
due and payable, without presentment, demand, protest or other formalities of
any kind, all of which are hereby expressly waived by the Borrower.

 

(b) The powers conferred on the Lender hereunder are solely to protect the
Lender’s interests in the Collateral and shall not impose any duty upon it to
exercise any such powers. The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither it
nor any of its officers, directors, employees or agents shall be responsible to
the Related Parties for any act or failure to act hereunder, except for its or
their own gross negligence or willful misconduct.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01 Waiver. No failure on the part of the Lender to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under any
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

Section 10.02 Notices. Except as otherwise expressly permitted by this Loan
Agreement, all notices, requests and other communications provided for under the
Loan Documents (including without limitation any modifications of, or waivers,
requests or consents under, this Loan Agreement) shall be given or made in
writing (including without limitation by telecopy) delivered to the intended
recipient at the address specified for each party hereto below; or, as to any
party, at such other address as shall be designated by such party in a written
notice to each other party:

 

-56-



--------------------------------------------------------------------------------

The Borrower:

Taxi Medallion Loan Trust I

c/o Medallion Financial Corp.

437 Madison Avenue

New York, New York 10022

Attention: President

Telecopier No.: 212-328-3654

Telephone No.: 212-328-3654

The Lender:

Merrill Lynch Commercial Finance Corp.

c/o Merrill Lynch Bank USA

15 W. South Temple, Suite 300

Salt Lake City, Utah 84101

Attention: Louise Alder

Telecopier No.: 801-531-7470

Telephone No.: 801-526-8324

With a copy to:

Merrill Lynch Global Asset Based Finance,

Securitization and Principal Transactions

4 World Financial Center

New York, New York 10080

Attention: Joshua Green

Telecopier No.: 212-449-6673

Telephone No.: 212-449-7330

 

Except as otherwise provided in this Loan Agreement and except for notices given
under Section 2 (which shall be effective only on receipt), all such
communications shall be deemed to have been duly given when transmitted by
telecopy or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

 

Section 10.03 Indemnification and Expenses.

 

(a) The Borrower agrees to hold the Lender, the Custodian, the Backup Servicer
and each of their officers, directors, agents and employees (each, an
“Indemnified Party”) harmless from and indemnify each Indemnified Party against
all liabilities, losses, damages, judgments, costs and expenses of any kind
which may be imposed on, incurred by or asserted against such Indemnified Party
in any suit, action, claim or proceeding relating to or arising out of this Loan
Agreement, the Note, any other Loan Document, any Collateral or any transaction
contemplated hereby or thereby, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Loan Agreement, the Note,
any other Loan Document, any Collateral or any transaction contemplated hereby
or thereby, including, without limitation, (i) any Medallion Loan pledged
hereunder not constituting an Eligible Medallion

 

-57-



--------------------------------------------------------------------------------

Loan, (ii) the offering or effectuation of any securitization, or (iii) the
commingling of the proceeds of the Collateral at any time with other funds,
except, in each case, to the extent arising from such Indemnified Party’s gross
negligence or willful misconduct. In any suit, proceeding or action brought by
the Lender in connection with any Collateral for any sum owing thereunder, or to
enforce any provisions of such Collateral, the Borrower will save, indemnify and
hold the Lender harmless from and against all expense, loss or damage suffered
by reason of any defense, set-off, counterclaim, recoupment or reduction or
liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by the Borrower of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to or in favor of
such account debtor or obligor or its successors from the Borrower. The Borrower
also agrees to reimburse the Lender as and when billed by the Lender for all the
Lender’s reasonable costs and expenses incurred in connection with the
enforcement or the preservation of the Lender’s rights under this Loan
Agreement, the Note, any other Loan Document, any Collateral or any transaction
contemplated hereby or thereby, including without limitation the reasonable fees
and disbursements of its counsel (including reasonable fees and disbursements
incurred in any action or proceeding between the Borrower and an Indemnified
Party or between an Indemnified Party and any third party relating hereto). The
Borrower hereby acknowledges that, notwithstanding the fact that the Secured
Obligations are secured by the Collateral, each Secured Obligation is a recourse
obligation of the Borrower.

 

(b) The Borrower agrees to pay as and when billed by the Lender all reasonable
costs and expenses incurred by the Lender in connection with the development,
preparation and execution of, this Loan Agreement, the Note, any other Loan
Document, any Collateral or any other documents prepared in connection herewith
or therewith, and any amendment, supplement or modification thereto, and the
consummation and administration of the transactions contemplated hereby and
thereby, including without limitation (i) all the reasonable fees, disbursements
and expenses of counsel to the Lender, and (ii) all the reasonable due
diligence, inspection, testing and review costs and expenses incurred by the
Lender with respect to Collateral under this Loan Agreement.

 

Section 10.04 Amendments. Any provision of a Loan Document may be modified or
supplemented only by an instrument in writing signed by the Borrower, the Lender
and (to the extent any such modification or supplement would have a material
adverse effect on the interest of the Custodian) the Custodian, and any
provision of a Loan Document may be waived only by the written agreement of the
Lender. Any consent by the Lender to any amendment, modification or supplement
to the trust agreement of the Borrower or the Purchase Agreement may be
conditioned upon confirmation from Willkie Farr & Gallagher, counsel to the
Borrower, that the analysis and conclusions expressed in the legal opinion
delivered by them dated the Restatement Effective Date and addressing issues of
true sale and nonconsolidation remain unchanged.

 

Section 10.05 Successors and Assigns. This Loan Agreement shall be binding upon
and inure to the benefit of (i) the parties hereto and their respective
successors and permitted assigns and (ii) to the Custodian (and its successors
and assigns), to the extent of provisions herein that pertain to the Custodian.

 

-58-



--------------------------------------------------------------------------------

Section 10.06 Survival. The obligations of the Borrower under Sections 2.09,
2.11 and 10.03 and 10.16 hereof shall survive the repayment of the Advances and
the termination of this Loan Agreement. In addition, each representation and
warranty made or deemed to be made by a request for a borrowing herein or
pursuant hereto shall survive the making of such representation and warranty,
and the Lender shall not be deemed to have waived, by reason of making any
Advance, any Default that may arise because any such representation or warranty
shall have proved to be false or misleading, notwithstanding that the Lender may
have had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such Advance was made.

 

Section 10.07 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Loan Agreement.

 

Section 10.08 Counterparts. This Loan Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Loan Agreement by
signing any such counterpart.

 

Section 10.09 GOVERNING LAW; ETC. THIS LOAN AGREEMENT SHALL BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE (BUT
WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH
BY ITS TERMS APPLIES TO THIS LOAN AGREEMENT), AND SHALL CONSTITUTE A SECURITY
AGREEMENT WITHIN THE MEANING OF THE UNIFORM COMMERCIAL CODE.

 

Section 10.10 SUBMISSION TO JURISDICTION; WAIVERS. EACH OF THE BORROWER AND THE
LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

-59-



--------------------------------------------------------------------------------

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL
HAVE BEEN NOTIFIED; AND

 

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

(E) AGREES THAT THE LENDER SHALL HAVE NO LIABILITY FOR ANY PUNITIVE DAMAGES IN
ANY SUCH ACTION OR PROCEEDING.

 

Section 10.11 WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

Section 10.12 Acknowledgments. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Loan Agreement, the Note and the other Loan Documents;

 

(b) the Lender has no fiduciary relationship to the Borrower, and the
relationship between the Borrower and the Lender is solely that of debtor and
creditor; and

 

(c) no joint venture exists between the Lender and the Borrower.

 

Section 10.13 Hypothecation and Pledge of Collateral. The Lender shall have free
and unrestricted use of all Collateral and nothing in this Loan Agreement shall
preclude the Lender from engaging in repurchase transactions with the Collateral
or otherwise pledging, repledging, transferring, hypothecating, or
rehypothecating the Collateral. Nothing contained in this Loan Agreement shall
obligate the Lender to segregate any Collateral delivered to the Lender by the
Borrower.

 

Section 10.14 Assignments; Participations. (a) The Lender may assign to one or
more Qualified Institutional Buyers (or, if an Event of Default has occurred and
is continuing, to any Person who is not a Qualified Institutional Buyer,
provided that prior to such assignment the Lender delivers to the Borrower an
opinion of experienced securities law counsel to the Lender to the effect that
such assignment will not cause the Borrower to be required to register as an
investment company under the Investment Company Act) all or a portion of its
rights and obligations under this Loan Agreement; provided, that if no Event of
Default has occurred and is continuing, the Lender may not assign to a Person
that competes with Medallion Funding in the origination and servicing of
Medallion Loans; provided, however, that the parties to each such

 

-60-



--------------------------------------------------------------------------------

assignment shall execute and deliver an Assignment and Acceptance substantially
in the form of Exhibit J hereto, with appropriate completions (an “Assignment
and Acceptance”), along with replacement Notes executed and delivered by the
Borrower.

 

(b) Upon such execution and delivery, from and after the effective date
specified in such Assignment and Acceptance, (i) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of the Lender hereunder, and (ii) the Lender assignor thereunder
shall, to the extent that any rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Loan Agreement.

 

(c) The Lender may sell participations to one or more Qualified Institutional
Buyers (or, if an Event of Default has occurred and is continuing, to any Person
who is not a Qualified Institutional Buyer, provided that prior to such
assignment the Lender delivers to the Borrower an opinion of experienced
securities law counsel to the Lender to the effect that such assignment will not
cause the Borrower to be required to register as an investment company under the
Investment Company Act) all or a portion of its rights and obligations under
this Loan Agreement; provided, however, that (i) the Lender’s obligations under
this Loan Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Lender shall remain the holder of any such Note for all purposes of
this Loan Agreement, and (iv) the Borrower shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under and in respect of this Loan Agreement and the other Loan Documents.
Notwithstanding the terms of Section 2.09, each participant of the Lender shall
be entitled to the additional compensation and other rights and protections
afforded the Lender under Sections 2.09 or 2.16 to the same extent as the Lender
would have been entitled to receive them with respect to the participation sold
to such participant but not in excess of amounts to which the Lender would have
been entitled hereunder.

 

(d) The Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 12.14, disclose to
the assignee or participant or proposed assignee or participant, as the case may
be, any information relating to the Borrower or any of its Subsidiaries or to
any aspect of the Loans that has been furnished to the Lender by or on behalf of
the Borrower or any of its Subsidiaries.

 

(e) The Lender may at any time create a security interest in all or any portion
of its rights under this Loan Agreement (including, without limitation, the
Loans owing to it and the Note held by it) in favor of any Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System and any operating circular issued by such Federal Reserve Bank. No such
assignment shall release the assigning Lender from its obligations hereunder.

 

(f) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, Lender may assign all or any portion of its
rights and obligations hereunder to any Person, provided that upon the effective
date of such assignment such Person shall become a party hereto and a Lender
hereunder and shall be (A) entitled to all

 

-61-



--------------------------------------------------------------------------------

the rights, benefits and privileges accorded Lender under the Loan Documents,
and (B) subject to all the duties and obligations of Lender under the Loan
Documents.

 

(g) The Borrower agrees to cooperate with the Lender in connection with any such
assignment or transfer, to execute and deliver such replacement notes, and to
enter into such restatements of, and amendments, supplements and other
modifications to, this Loan Agreement and the other Loan Documents in order to
give effect to such assignment or transfer.

 

(h) The Borrower may not assign any of its rights or obligations hereunder or
under any Loan Document without the prior written consent of the Lender.

 

Section 10.15 Alteration of Medallion Loan Documents. After the Funding
Documentation Receipt Date, until the pledge of any Medallion Loan is
relinquished by the Lender, the Borrower will have no right to modify or alter
the terms of the related Medallion Loan Documents except in accordance with the
applicable Seller’s written Underwriting Guidelines and the Credit and
Collection Policy.

 

Section 10.16 Periodic Due Diligence Review. (a) The Borrower acknowledges that
the Lender has the right to perform continuing due diligence reviews with
respect to the Medallion Loans, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
the Borrower agrees that upon reasonable (but no less than one (1) Business
Day’s) prior notice to the Borrower (which prior notice shall not be required
after the occurrence and during the continuation of a Default), the Lender or
its authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Medallion Loan Files and
any and all documents, records, agreements, instruments or information relating
to such Medallion Loans in the possession or under the control of the Borrower
and/or the Custodian. The Borrower also shall make available to the Lender a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting the Medallion Loan Files, the Medallion Loans, the
Borrowing Base or other related matters. Without limiting the generality of the
foregoing, the Borrower acknowledges that the Lender may make Advances to the
Borrower based solely upon the information provided by the Borrower to the
Lender and the representations, warranties and covenants contained herein, and
that the Lender, at its option, has the right at any time to conduct a partial
or complete due diligence review on some or all of the Medallion Loans securing
such Advance, including without limitation ordering new credit reports and
otherwise re-generating the information used to originate such Medallion Loans.
The Lender may underwrite such Medallion Loans itself or engage a mutually
agreed upon third party underwriter to perform such underwriting, provided that
such third party underwriter shall agree in writing with the Borrower to
maintain the confidentiality of the information reviewed and only to use such
information in connection with its engagement by the Lender in connection with
this Loan Agreement. The Borrower agrees to cooperate with the Lender and any
third party underwriter in connection with such underwriting, including, but not
limited to, providing the Lender and any third party underwriter with access to
any and all documents, records, agreements, instruments or information relating
to such Medallion Loans in the possession, or under the control, of the
Borrower. The Borrower shall reimburse the Lender for all reasonable
out-of-pocket costs and expenses incurred by the Lender in connection with the
Lender’s activities pursuant to this Section 10.16 and Section 9.09 of the
Servicing Agreement; provided, however that, except if a

 

-62-



--------------------------------------------------------------------------------

Servicer Default or Event of Default has occurred and is continuing, the
Borrower shall not be required to reimburse the Lender for ongoing due diligence
and monitoring costs and expenses in excess of $20,000 for any calendar year.

 

(b) The Borrower shall reimburse the Lender for all reasonable out-of-pocket
costs and expenses incurred by the Lender in connection with any due diligence
review of a proposed Approved Seller or a proposed Approved Purchase Agreement.
Amounts reimbursed pursuant to this Section 10.16(b) shall not be subject to or
applied toward the reimbursement cap set forth in Section 10.16(a) hereof.

 

Section 10.17 Usury Savings Clause. Anything in this Loan Agreement or the Note
to the contrary notwithstanding, the obligation of the Borrower to make payments
of interest shall be subject to the limitation that payments of interest shall
not be required to be made to the extent that a Lender’s receipt thereof would
not be permissible under the law or laws applicable to it limiting rates of
interest which may be charged or collected by it. Any such amount of interest
which is not paid as a result of the limitation referred to in the preceding
sentence shall be carried forward and paid by the Borrower to the Lender on the
earliest date or dates on which any interest is payable under this Loan
Agreement and on which the receipt thereof is permissible under the laws
applicable to the Lender limiting rates of interest which may be charged or
collected by the Lender. Such payment shall be made as additional interest for
the month preceding such interest payment date. Such deferred payments shall not
bear interest.

 

[SIGNATURE PAGE FOLLOWS]

 

-63-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered as of the day and year first above written.

 

BORROWER:

TAXI MEDALLION LOAN TRUST I

By:

 

/s/ Alvin Murstein

--------------------------------------------------------------------------------

   

Name: Alvin Murstein

Title: Vice President

LENDER:

MERRILL LYNCH COMMERCIAL FINANCE CORP.

By:

 

/s/ Joshua A. Green

--------------------------------------------------------------------------------

   

Name: Joshua A. Green

Title: Director

 



--------------------------------------------------------------------------------

Schedule 1.01(a)

 

CREDIT AND COLLECTION POLICY

 

(See Schedule 1.01(a) to the Original Loan Agreement)



--------------------------------------------------------------------------------

Schedule 1.01(b)

 

EXISTING PERMITTED JOINT PARTICIPANTS

 

(See Schedule 1.01(b) to the Original Loan Agreement)



--------------------------------------------------------------------------------

Schedule 1.01(c)

 

EXISTING PERMITTED JOINT PARTICIPANTS

 

  1. Atlantic Bank of New York

  2. The Merchants Bank of New York

  3. North Fork Bank



--------------------------------------------------------------------------------

Schedule 1.01(d)

 

EXISTING PERMITTED JUNIOR PARTICIPANTS

 

  1. E.J.T. Management, Inc.

  2. Elk Associates Funding Corporation

  3. Susil Cab, Inc.

  4. The OSG Corporation

 



--------------------------------------------------------------------------------

Schedule 1.01(e)

 

CATEGORY V MEDALLION LOANS

 

(See Schedule 1.01(e) to the Original Loan Agreement)



--------------------------------------------------------------------------------

Schedule 1.01(f)

 

UNDERWRITING GUIDELINES

 

(See Schedule 1.01(f) to the Original Loan Agreement)



--------------------------------------------------------------------------------

Schedule 1.01(g)

 

SPECIFIED CHICAGO MEDALLION LOANS



--------------------------------------------------------------------------------

Schedule 1.01(h)

 

JUNIOR SPECIFIED CHICAGO MEDALLION LOANS



--------------------------------------------------------------------------------

Schedule 1

 

ELIGIBILITY CRITERIA

 

To be an Eligible Medallion Loan, a Medallion Loan (and the related Medallion)
must satisfy, and maintain at all times, the following eligibility
characteristics, subject to any exceptions thereto approved in writing by the
Lender in its sole discretion:

 

(a) In the case of each Category I Medallion Loan, the LTV of such Category I
Medallion Loan at the time of origination or of acquisition by the Borrower was
less than or equal to 80% (for purposes of calculating the LTV, the maximum
Medallion Valuation Amount attributed to any Medallion Loan shall not exceed
$375,000).

 

(b) In the case of each Category II Medallion Loan, after giving effect to all
Advances made or requested to be made in respect thereof, the CLTV is not more
than 72% (for purposes of calculating the CLTV, the maximum Medallion Valuation
Amount attributed to any Medallion Loan shall not exceed $375,000).

 

(c) In the case of the Specified Chicago Medallion Loans originated by IDB
and/or Atlantic Bank: (i) each Specified Chicago Medallion Loan was acquired by
the Borrower pursuant to a “true sale” transaction, and (ii) at the time of
acquisition by the Borrower, each Specified Chicago Medallion Loan had a maximum
aggregate LTV less than or equal to 70% (for purposes of calculating the CLTV,
the maximum Medallion Valuation Amount attributed to any Medallion Loan shall
not exceed $375,000).

 

(d) In the case of each Category III Medallion Loan, the LTV of such Category
III Medallion Loan at the time of origination or of acquisition by the Borrower
was (i) less than or equal to 90% but greater than 80% (for purposes of
calculating the LTV, the maximum Medallion Valuation Amount attributed to any
Medallion Loan shall not exceed $375,000), and (ii) Freshstart was not granted a
participation interest of more than 10.0% in such Medallion Loan.

 

(e) In the case of each Category IV Medallion Loan, the LTV of such Category IV
Medallion Loan at the time of origination or of acquisition by the Borrower was
less than or equal to 90% (for purposes of calculating the LTV, the maximum
Medallion Valuation Amount attributed to any Medallion Loan shall not exceed
$375,000).

 

(f) In the case of each Category V Medallion Loan, the LTV of such Category V
Medallion Loan at the time of origination or of acquisition by the Borrower was
less than or equal to 90% but greater than 80% (for purposes of calculating the
LTV, the maximum Medallion Valuation Amount attributed to any Medallion Loan
shall not exceed $375,000).

 

(g) The Medallion Loan provides for not less frequently than monthly payments of
interest.

 

(h) The Medallion Loan and other Medallion Loan Documents have not been
extended, waived, amended or modified except in accordance with the Credit and
Collection

 

Schedule 1-1



--------------------------------------------------------------------------------

Policy. The Lender shall be notified of any material change to the Credit and
Collection Policy and shall have the right to declare ineligible any Medallion
Loans originated or modified under such revised Credit and Collection Policy.

 

(i) The Medallion Loan does not contravene any Requirements of Law applicable
thereto.

 

(j) All required consents, approvals and authorizations in connection with the
Medallion Loan have been obtained.

 

(k) The Medallion Loan is in full force and effect, no provision of which has
been modified, waived or amended (in the case of a Medallion Loan acquired from
an Approved Seller, since the date of acquisition of such Medallion Loan),
except in accordance with the Credit and Collection Policy, and constitutes the
legal, valid and binding obligation of the Obligor in accordance with its terms.

 

(l) The Medallion Loan is (i) payable in Dollars, (ii) denominated in Dollars
and (iii) originated in the United States.

 

(m) Immediately prior to the sale, assignment and transfer thereof, the
Medallion Loan is secured by a valid first perfected security interest in the
related Medallion Collateral in favor of the Seller or the Borrower, as secured
party.

 

(n) No right of rescission, setoff, counterclaim or defense has been asserted in
connection with the Medallion Loan.

 

(o) The related Obligor is an individual, corporation or partnership.

 

(p) If the Obligor is an individual, such individual is either a United States
citizen or a resident alien with a “Green Card”, has a social security number, a
drivers license, and does not have a criminal record or otherwise complies with
all requirements of the applicable Taxi Commission.

 

(q) The Seller originated the Medallion Loan for the purpose of financing an
Obligor’s Medallion, and the Medallion Loan was made in the ordinary course of
such Seller’s business in accordance in all material respects with the
Underwriting Guidelines.

 

(r) The Medallion Loan Documents were fully and properly executed by the parties
thereto.

 

(s) The Medallion Loan is not more than 360 days delinquent (without regard to
any applicable grace periods).

 

(t) The Medallion Loan (i) has been sold by Medallion Funding, as Seller, to the
Borrower pursuant to the Purchase Agreement, or (ii) has been sold by an
Approved Seller to the Borrower pursuant to an Approved Purchase Agreement.

 

Schedule 1-2



--------------------------------------------------------------------------------

(u) The related Obligor (i) is not currently the subject of a judgment in favor
of the Borrower, or the applicable Seller and (ii) did not have its related
Medallion foreclosed (or subject to foreclosure).

 

(v) There exists a Medallion Loan File with respect to the Medallion Loan that
has been delivered to the Custodian in accordance with the Loan Documents. The
related Medallion Loan File for the Medallion Loan contains the documents and
instruments specified to be included therein in the form specified in the
definition of “Medallion Loan File.”

 

(w) The information with respect to the Medallion Loan and the related Medallion
Loan Documents and Medallion Collateral set forth in the Medallion Loan Schedule
is true, correct and complete in all material respects.

 

(x) No adverse selection procedures have been utilized in selecting the
Medallion Loan as one meeting the selection criteria contained in the Loan
Agreement.

 

(y) The origination and servicing of the Medallion Loan, and the sale of the
Medallion Loan did not contravene in any material respect any requirements of
applicable federal, state and local laws, and regulations thereunder including,
without limitation, usury laws, the Federal Truth-in-Lending Act, the Equal
Credit Opportunity Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations B and Z, the Soldiers’ and Sailors’
Civil Relief Act of 1940, each applicable state Motor Vehicle Retail Installment
Sales Act, and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code, and other consumer credit laws and equal credit
opportunity and disclosure laws.

 

(z) The Medallion Loan is not due from the United States of America or any state
or from any other Governmental Authority.

 

(aa) The Medallion Loan has created a valid, subsisting and enforceable first
priority perfected security interest in the related Medallion Collateral in
favor of the applicable Seller as secured party, and such security interest is
prior to all other liens (other than liens described in the next sentence, as to
which the Borrower has no knowledge) upon and security interests in such
Medallion Collateral that now exist or may hereafter arise or be created. To the
best of the Borrower’s knowledge, there are no Liens or claims existing or that
have been filed for work, labor, storage or materials relating to the related
Medallion that are prior to the security interest in the related Medallion
granted by such Medallion Loan. At the time of origination, there is no Lien
against the Medallion related to such Medallion Loan for delinquent taxes,
except where an adequate escrow for such taxes has been established and funded.

 

(bb) The Medallion Loan is the legal, valid and binding obligation of the
Obligor thereunder and is enforceable in accordance with its terms, except only
as such enforcement may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally; all parties to the
Medallion Loan had full legal capacity to execute and deliver such Medallion
Loan and all other documents related thereto and to grant the security interest
purported to be granted thereby. The Medallion Loan has not been satisfied,
subordinated or rescinded, nor has any Medallion been released from the lien
granted by such Medallion Loan in whole or in part.

 

Schedule 1-3



--------------------------------------------------------------------------------

(cc) The Medallion Loan has not been modified as a result of application of the
Soldiers’ and Sailors’ Civil Relief Act of 1940, as amended.

 

(dd) No right of rescission, setoff, counterclaim, or defense exists with
respect to the Medallion Loan. The operation of the terms of the Medallion Loan
or the exercise of any right thereunder will not render such Medallion Loan
unenforceable in whole or in part or subject to any such right of rescission,
setoff, counterclaim or defense.

 

(ee) As of the Funding Documentation Receipt Date for the Medallion Loan, except
for Permitted Delinquencies, no default, breach, violation or event permitting
acceleration under the terms of the Medallion Loan has occurred; no continuing
condition that with notice or the lapse of time would constitute a default,
breach, violation, or event permitting acceleration under the terms of such
Medallion Loan has arisen; the applicable Seller has not waived any of the
foregoing; and the Medallion related to the Medallion Loan has not been
repossessed under the Medallion Loan. To the best of the Borrower’s knowledge,
the related Obligor is not in default on any other debt obligation owed or owing
to the Borrower or any Affiliate of the Borrower. “Permitted Delinquency” means
a delinquency of no more than 360 days.

 

(ff) The Medallion Loan has not been sold, transferred, assigned or pledged by
the applicable Seller to any Person other than the Borrower, and immediately
prior to the sale of the Medallion Loan to the Lender, such Seller had good and
marketable title to the Medallion Loan, and was sole owner thereof, free and
clear of all Liens, except for Permitted Participation Interests. Such Seller
has not taken any action to convey any right to any Person that would result in
such Person having a right to payments received under the related insurance
policies, except in connection with Permitted Junior Participation Interests or
Permitted Joint Participation Interests.

 

(gg) On the Restatement Effective Date and each Funding Documentation Receipt
Date, the Borrower and the Servicer will have each caused the portions of its
master computer records relating to the Medallion Loan to be clearly and
unambiguously marked to show that the Medallion Loans has been pledged to the
Lender in accordance with the terms of this Loan Agreement.

 

(hh) Each Medallion Loan Schedule made available by the Borrower to the Lender
was complete and accurate in all material respects as of the Restatement
Effective Date (in the case of the first such tape) and the Funding
Documentation Receipt Date with respect to which such tape was delivered.

 

(ii) The Medallion Loan was not originated in, and is not subject to the laws
of, any jurisdiction under which the pledge, sale, contribution, transfer and
assignment of such Medallion Loan shall be unlawful, void or voidable, except as
set forth in the opinions of local counsel delivered pursuant to Section
5.01(j)(ii) of the Loan Agreement. The applicable Seller has not entered into
any agreement with any Obligor or other Person that prohibits, restricts or
conditions the pledge, sale, contribution, transfer or assignment of any portion
of such Medallion Loan or the related Collateral or that is otherwise
inconsistent with the terms of such Medallion Loan or this Loan Agreement.

 

Schedule 1-4



--------------------------------------------------------------------------------

(jj) The Lender has a first priority perfected Lien in the Medallion Loan and
the Medallion Collateral related thereto. All filings (including, without
limitation, Uniform Commercial Code filings) necessary in any jurisdiction to
give the Lender a first priority perfected Lien in the Medallion Loan and the
other Medallion Collateral have been made.

 

(kk) There is only one original executed copy of the Medallion Note for the
Medallion Loan, including any assumptions, amendments or modifications thereto.

 

(ll) No further action is required under the Uniform Commercial Code or any
titling statute or act to continue the perfected status of the first priority
security interest of the Borrower in the Medallion against creditors of and
transferees of the Obligor, except for the filing of continuation statements.

 

(mm) The Medallion Loan constitutes “chattel paper”, an “instrument” or a
“general intangible” under the Uniform Commercial Code.

 

(nn) Each related Medallion Loan Document contains customary and enforceable
provisions so as to render the rights and remedies of the holder thereof
adequate for the practical realization of the benefits of the security interests
intended to be provided thereby, subject to the limitations described in the
next succeeding sentence. There is no exemption under existing law available to
the related Obligor which would interfere with secured party’s right to
foreclose or to realize upon the related Medallion Loan Document, other than
that which may be available under the insolvency laws, other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, applicable debt relief or homestead statutes or general principles of
equity. No representations have been made to the related Obligor by the
applicable Seller or the Borrower that are inconsistent with the Medallion Loan
Documents. The Medallion Loan contains an enforceable provision for the
acceleration of the payment of the principal balance of the Medallion Loan in
the event that the Medallion is sold or transferred without the prior written
consent of the Borrower.

 

(oo) Any applicable intangible taxes and documentary stamp taxes were paid as to
the Medallion Loan and each related Medallion Loan Document.

 

(pp) The Medallion Loan Documents for the Medallion Loan are in substantially
the form of the Standard Form Medallion Loan Documentation with the exceptions,
if any, listed on the Notice of Borrowing and Pledge and approved in writing by
the Lender.

 

(qq) The Borrower has not advanced funds, or induced, solicited or knowingly
received any advance of funds by a party other than an Obligor on such Medallion
Loan, directly or indirectly, for the payment of any amount required by such
Medallion Loan.

 

(rr) The proceeds of such Medallion Loan have been fully disbursed, there is no
obligation or requirement for future advances thereunder, and all costs, fees
and expenses incurred in making or closing the Medallion Loan have been paid.
The Borrower has duly fulfilled in all material respects all obligations on its
part to be fulfilled under or in connection

 

Schedule 1-5



--------------------------------------------------------------------------------

with the related Medallion Loan Documents and has done nothing to impair the
rights of the applicable Seller, the Borrower or the Lender in such Medallion
Loan Documents or payments with respect thereto.

 

(ss) As of the applicable date of transfer thereunder, no Obligor on the
Medallion Loan is bankrupt, is the debtor in a voluntary or involuntary
bankruptcy proceeding, or is the subject of a comparable receivership or
insolvency proceeding, other than Obligors under the protection of a bankruptcy
court or receivership which has approved payment by any such Obligor of the
Medallion Loan.

 

(tt) To the best of the Borrower’s knowledge, there are no proceedings or
investigations pending or, threatened, before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality (a)
asserting the invalidity of the related Medallion Loan Documents, (b) seeking to
prevent payment and performance of such Medallion Loan Documents, or (c) seeking
any determination or ruling that might materially and adversely affect the
validity, enforceability or collectability of the Medallion Loan or the related
Medallion Loan Documents.

 

(uu) The Borrower has no knowledge of any circumstance or condition with respect
to the Medallion Loan, the Medallion Collateral with respect thereto or the
related Obligors’ credit standing that could reasonably be expected to cause the
Lender to regard the Medallion Loan as unacceptable security, cause the
Medallion Loan to become delinquent or adversely affect the value or
marketability of such Medallion Loan.

 

(vv) The Medallion Loan is a Boston Medallion Loan, Chicago Medallion Loan, New
York City Medallion Loan, Cambridge Medallion Loan, Newark Medallion Loan,
Philadelphia Medallion Loan or Other Permitted Medallion Loan. The Medallion
securing such Medallion is valid and subsisting and in full force and effect.

 

(ww) The applicable Seller and related Obligor shall have complied in all
material respects with all the requirements of the applicable Taxi Commission.

 

(xx) In the case of a New York Medallion Loan, the underlying Medallion is
either an Individual Medallion or a Corporate Medallion.

 

(yy) The Medallion Loan and other Medallion Loan Documents have not been
extended, waived, amended or modified except in accordance with the applicable
Seller’s written Underwriting Guidelines and the Credit and Collection Policy.

 

(zz) The Medallion Loans shall have been originated in a manner which is
consistent with the applicable Seller’s Underwriting Guidelines, and in
compliance with applicable federal and state consumer protection laws,
including, without limitation, all laws with respect to unfair or deceptive
practices and all laws relating to predatory lending practices.

 

(aaa) In the case of a Medallion Loan that is subject to a Joint Participation
Interest or a Junior Participation Interest, the applicable participation
agreement is an Approved Joint Participation Agreement or an Approved Junior
Participation Agreement, as applicable, and constitutes the legal, valid and
binding obligation of the applicable Permitted Joint Participant or

 

Schedule 1-6



--------------------------------------------------------------------------------

Permitted Junior Participant and is enforceable against such Permitted Joint
Participant or Permitted Junior Participant in accordance with the respective
terms and conditions of such participation agreement.

 

(bbb) In the case of a Category IV Medallion Loan, the participation formerly
held by Freshstart was sold to Medallion Funding in a “true sale” transaction.

 

(ccc) In the case of a Newark Medallion Loan, the Lender shall have received
evidence, in form and substance satisfactory to the Lender in the Lender’s sole
and absolute discretion, that the Newark Taxi Commission has approved the
Borrower’s grant of security interest to the Lender in the Newark Medallion
Loans pursuant to this Loan Agreement.

 

Schedule 1-7



--------------------------------------------------------------------------------

Schedule 6.25

 

FILING JURISDICTIONS

 

Taxi Medallion Loan Trust I

 

Delaware Secretary of State

 

Medallion Funding Corp.

 

New York Secretary of State

 

Medallion Financial Corp.

 

Delaware Secretary of State



--------------------------------------------------------------------------------

Schedule 6.27

 

PARENT SUBSIDIARIES

 

Subsidiary

--------------------------------------------------------------------------------

 

Form of Organization

--------------------------------------------------------------------------------

 

Jurisdiction of Organization

--------------------------------------------------------------------------------

Medallion Funding Corp.

  Corporation   New York

Business Lenders, LLC

  Limited Liability Corporation   Delaware

Medallion Taxi Media, Inc.

  Corporation   New York

Medallion Capital Corp.

  Corporation   New York

Medallion Business Credit, LLC

  Limited Liability Corporation   Delaware

Freshstart Venture Capital Corp.

  Corporation   New York

Medallion Funding Chicago Corp.

  Corporation   Delaware

Medallion Bank (in-formation)

  Corporation   Utah

 



--------------------------------------------------------------------------------

Schedule 7.20

 

RIGHT OF FIRST REFUSAL

 

From the date hereof until and including the later of (i) the Termination Date
and (ii) the date of repayment to the Lender of all Secured Obligations and the
performance of all other obligations under the Loan Documents, the Lender shall
have a right of first refusal with respect to each financing of Eligible
Medallion Loans and the Borrower shall not, and shall not permit any of its
Affiliates to, effect any financing of Eligible Medallion Loans with any Person
who is not an Affiliate of the Borrower, except with respect to loan
participations sold in the ordinary course of business and except pursuant to
the procedures set forth below.

 

1. If a party other than the Lender or an Affiliate of the Borrower (a “Third
Party”) has provided a good faith proposal, terms sheet, indication or
commitment to provide financing of Eligible Medallion Loans (a “Third Party
Proposal”), the Borrower shall provide written notice (a “Match Notice”) thereof
to the Lender together with a copy of the Third Party Proposal.

 

2. At the request of the Lender, the Borrower shall cooperate fully with the
Lender in good faith for a period of twenty Business Days, to negotiate the
details of the terms of the proposed financing and to reach agreement with the
Lender to obtain from the Lender or one of its Affiliates, financing on terms
substantially as beneficial to the Borrower as that contained in the Third Party
Proposal; provided, however, in any event, upon notice to the Borrower, the
Lender or one of its Affiliates shall have the right to provide the financing
pursuant to the terms of the Third Party Proposal.

 

3. The Lender or one of its Affiliates may elect to provide the proposed
financing by delivering to the Borrower on or before the date which is twenty
Business Days after the Match Notice has been received by the Lender, or, if the
Borrower and Lender agree in good faith to extend negotiations referred to in
paragraph 2, such later date as the negotiations are finalized or terminated, a
terms sheet setting forth the terms and conditions of the its proposal, such
terms and conditions to be either (i) as agreed by the parties pursuant to
paragraph 2 above, or (ii) on the same terms and conditions as those contained
in the Third Party Proposal. In such event, the Borrower shall not proceed with
the Third Party Proposal.

 

4. If (i) the Lender or one of its Affiliates gives notice to the Borrower that
it elects not to provide the financing set forth in the Third Party Proposal or
to negotiate with the Borrower pursuant to paragraph 2, or (ii) Lender or one of
its Affiliates does not, within the time period specified above, provide the
term sheet referred to in paragraph 2, the Borrower may close the financing on
the terms specified in the Third Party Proposal.

 

5. If the Borrower proposes to close a transaction on terms more favorable to
the Third Party or any of the Third Party’s Affiliates than those included in
the Third Party Proposal accompanying the most recent Match Notice delivered to
the Lender, than such financing shall be deemed a new Third Party Proposal and
the Borrower shall provide a new Match Notice to the Lender and comply with the
provisions of this Schedule 7.20 with respect to such financing terms.



--------------------------------------------------------------------------------

6. If the financing is being provided by a Third Party, then (i) one Business
Day after receipt thereof, the Borrower shall provide to the Lender an initial
draft of the credit agreement or similar document and all material related
documentation with the Third Party (collectively, the “Third Party Credit
Documents”), the terms of which must be consistent with the applicable Third
Party Proposal accompanying a Match Notice; and (ii) three Business Days prior
to the execution of any Third Party Credit Documents, the Borrower shall provide
to the Lender the then current drafts of the Third Party Credit Documents, which
shall be substantially in the form to be executed by the parties thereto. Within
one Business Day following execution thereof, the Borrower shall provide to the
Lender copies of the final Third Party Credit Documents.

 

7. Section 7.20 to the Loan Agreement and this Schedule 7.20 are not intended to
be and do not constitute a commitment or obligation by the Lender or any of its
Affiliates to provide or arrange for any financing by the Borrower or any of its
Affiliates, and no liability or obligation on the part of the Lender or any of
its Affiliates to proceed with or participate in any financing by the Borrower
or any of its Affiliates shall be created or exist unless or until the Lender,
or such Affiliate, as the case may be, has executed and delivered definitive
documentation containing such obligation.



--------------------------------------------------------------------------------

Schedule 7.21

 

MONTHLY PRICING REPORTS

 

JURISDICTION

--------------------------------------------------------------------------------

 

DESCRIPTION OF REPORT

--------------------------------------------------------------------------------

Boston, Massachusetts

  Pricing and sales report from the Boston Police Department setting forth,
among other things, the medallion numbers, sellers, buyers, sales price,
transaction dates, and purchase dates (or such other information as shall then
be included in such report), or if for any month such pricing and sales report
is not available after reasonable attempts to obtain the same, a letter from
Robert Kline, Esq. or another attorney acceptable to the Lender in its sole
discretion, (i) setting forth, that based upon the sales of taxi medallions
during the applicable month in which such counsel participated in or of which
such counsel is otherwise aware, the average price at which taxi medallions were
sold during the applicable month, and (ii) attaching to such letter a schedule
of the sales of taxi medallions during such applicable month which such counsel
participated in or of which such counsel is otherwise aware.

Cambridge, Massachusetts

  Pricing and sales report from the City of Cambridge, Hackney Carriage Division
setting forth, among other things, the medallion numbers, dates of transfer and
sales price (or such other information as shall then be included in such
report), or if for any month such pricing and sales report is not available
after reasonable attempts to obtain the same, a letter from Robert Kline, Esq.
or another attorney acceptable to the Lender in its sole discretion, (i) setting
forth, that based upon the sales of taxi medallions during the applicable month
in which such counsel participated in or of which such counsel is otherwise
aware, the average price at which taxi medallions were sold during the
applicable month, and (ii) attaching to such letter a schedule of the sales of
taxi medallions during such applicable month which such counsel participated in
or of which such counsel is otherwise aware.



--------------------------------------------------------------------------------

Chicago, Illinois

  Pricing and sales report from the Commissioner of the Department of Consumer
Services setting forth, among other things, the medallion numbers, transaction
dates and sales price (or such other information as shall then be included in
such report), or if for any month such pricing and sales report is not available
after reasonable attempts to obtain the same, a letter from Bernie Block, Esq.
or another attorney acceptable to the Lender in its sole discretion, (i) setting
forth, that based upon the sales of taxi medallions during the applicable month
in which such counsel participated in or of which such counsel is otherwise
aware, the average price at which taxi medallions were sold during the
applicable month, and (ii) attaching to such letter a schedule of the sales of
taxi medallions during such applicable month which such counsel participated in
or of which such counsel is otherwise aware.

Newark, New Jersey

  A pricing and sales report from the Division of Taxicabs, Newark Police
Department (or such other information as shall then be included in such report),
or if for any month such pricing and sales report is not available after
reasonable attempts to obtain the same, a letter from Alan Decker, Esq. or
another attorney acceptable to the Lender in its sole discretion, (i) setting
forth, that based upon the sales of taxi medallions during the applicable month
in which such counsel participated in or of which such counsel is otherwise
aware, the average price at which taxi medallions were sold during the
applicable month, and (ii) attaching to such letter a schedule of the sales of
taxi medallions during such applicable month which such counsel participated in
or of which such counsel is otherwise aware.

New York, New York

  Pricing and sales report from the New York City Taxi & Limousine Commission
setting forth, among other things, the average price



--------------------------------------------------------------------------------

    and number of medallion loan transfers for the six prior months (or such
other information as shall then be included in such report), or if for any month
such pricing and sales report is not available after reasonable attempts to
obtain the same, a letter from Lance Kuba, Esq., Roger Davis, Esq. or another
attorney acceptable to the Lender in its sole discretion, (i) setting forth,
that based upon the sales of taxi medallions during the applicable month in
which such counsel participated in or of which such counsel is otherwise aware,
the average price at which taxi medallions were sold during the applicable
month, and (ii) attaching to such letter a schedule of the sales of taxi
medallions during such applicable month which such counsel participated in or of
which such counsel is otherwise aware.

Philadelphia, Pennsylvania

  A pricing and sales report from the Pennsylvania Public Utilities Commission,
or if for any month such pricing and sales report is not available after
reasonable attempts to obtain the same, a letter from John Gallagher, Esq. or
another attorney acceptable to the Lender in its sole discretion, (i) setting
forth, that based upon the sales of taxi medallions during the applicable month
in which such counsel participated in or of which such counsel is otherwise
aware, the average price at which taxi medallions were sold during the
applicable month, and (ii) attaching to such letter a schedule of the sales of
taxi medallions during such applicable month which such counsel participated in
or of which such counsel is otherwise aware.



--------------------------------------------------------------------------------

Exhibit A

 

FORM OF AMENDED AND RESTATED PROMISSORY NOTE

 

$300,000,000

  September     , 2003     New York, New York

 

FOR VALUE RECEIVED, TAXI MEDALLION LOAN TRUST I, a Delaware business trust (the
“Borrower”), hereby promises to pay to the order of MERRILL LYNCH COMMERCIAL
FINANCE CORP. (the “Lender”), at the principal office of the Lender at [15 W.
South Temple, Suite 300, Salt Lake City, Utah 84101], in lawful money of the
United States, and in immediately available funds, the principal sum of THREE
HUNDRED MILLION DOLLARS ($300,000,000) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Advances made by the Lender to the
Borrower under the Loan Agreement), on the dates and in the principal amounts
provided in the Loan Agreement, and to pay interest on the unpaid principal
amount of each such Advance, at such office, in like money and funds, for the
period commencing on the date of such Advance until such Advance shall be paid
in full, at the rates per annum and on the dates provided in the Loan Agreement.

 

This Note is the Note referred to in that certain Amended and Restated Loan and
Security Agreement, dated as of September     , 2003 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Loan
Agreement”), by and between the Borrower and the Lender and evidences the
Advances made by the Lender thereunder. Terms used but not defined in this Note
have the respective meanings assigned to them in the Loan Agreement.

 

This Note amends and restates in its entirety that certain Promissory Note dated
September 13, 2002, made by the Borrower in favor of the Lender in the original
principal amount of Two Hundred Fifty Million Dollars ($250,000,000) (the
“Original Note”); provided, that this Note is given solely in substitution of
the Original Note and not in repayment or satisfaction thereof. The Borrower
hereby acknowledges and agrees that simultaneously with the Borrower’s execution
and delivery of this Note to the Lender, the Lender has agreed to deliver, and
has in fact delivered, to the Borrower the Original Note, marked “cancelled”.

 

The date, Type, amount and length of Interest Period of each Advance made by the
Lender to the Borrower (including, without limitation, each “Advance”
outstanding under the Existing Loan Agreement on the Restatement Effective
Date), each continuation thereof, each conversion of all or a portion thereof to
another Type and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedules attached hereto and constituting a part
hereof or any continuation thereof and any such recordation shall constitute
Prima facie evidence of the accuracy of the information; provided, that the
failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Loan Agreement or hereunder in respect of the Advances made by
the Lender.



--------------------------------------------------------------------------------

The Borrower agrees to pay all the Lender’s costs of collection and enforcement
(including reasonable attorneys’ fees and disbursements of Lender’s counsel) in
respect of this Note in accordance with the Loan Agreement, including, without
limitation, reasonable attorneys’ fees through appellate proceedings.

 

Notwithstanding the pledge of the Collateral, the Borrower hereby acknowledges,
admits and agrees that the Borrower’s obligations under this Note are recourse
obligations of the Borrower to which the Borrower pledges its full faith and
credit.

 

The Borrower, and any indorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Note, (b) expressly agree that this Note, or
any payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and (c)
expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrower or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrower, even if the Borrower is not a party to such
agreement; provided, however, that the Lender and the Borrower, by written
agreement among them, may affect the liability of the Borrower.

 

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

 

This Note shall be governed by and construed under the laws of the State of New
York whose laws the Borrower expressly elects to apply to this Note. The
Borrower agrees that any action or proceeding brought to enforce or arising out
of this Note may be commenced in the Supreme Court of the State of New York,
Borough of Manhattan, or in the District Court of the United States for the
Southern District of New York.

 

TAXI MEDALLION LOAN TRUST I

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

SCHEDULE A to

Promissory Note

 

LOANS, CONVERSIONS AND

PAYMENTS OF FIXED RATE LOANS

 

Date
Made

--------------------------------------------------------------------------------

 

Principal
Amount
of Fixed
Rate Loan
(and
Continuations
Thereof)

--------------------------------------------------------------------------------

 

Principal
Amount of
Eurodollar
Loans
Converted
into Fixed
Rate Loans

--------------------------------------------------------------------------------

   Interest
Period and
Interest Rate
Applicable
Thereto


--------------------------------------------------------------------------------

   Principal
Amount of
Fixed Rate
Loans
Converted
into
Eurodollar
Loans


--------------------------------------------------------------------------------

   Amount
of Principal
Repaid


--------------------------------------------------------------------------------

   Unpaid
Principal
Amount of
Fixed Rate
Loans


--------------------------------------------------------------------------------

   Notation
Made by


--------------------------------------------------------------------------------

                                                                               
                                                                               
              



--------------------------------------------------------------------------------

SCHEDULE B to

Promissory Note

 

LOANS, CONVERSIONS AND

PAYMENTS OF EURODOLLAR LOANS

 

Date
Made

--------------------------------------------------------------------------------

 

Principal
Amount
of
Eurodollar
Loan (and
Continuations
Thereof)

--------------------------------------------------------------------------------

 

Principal
Amount of
Fixed Rate
Loans
Converted
into
Eurodollar
Loans

--------------------------------------------------------------------------------

   Interest
Period and
Interest Rate
Applicable
Thereto


--------------------------------------------------------------------------------

   Principal
Amount of
Eurodollar
Loans
Converted
into Fixed
Rate Loans


--------------------------------------------------------------------------------

   Amount
of Principal
Repaid


--------------------------------------------------------------------------------

   Unpaid
Principal
Amount of
Eurodollar
Loans


--------------------------------------------------------------------------------

   Notation
Made by


--------------------------------------------------------------------------------

                                                                               
                                                                               
              



--------------------------------------------------------------------------------

Exhibit B

 

FORM OF BORROWING BASE CERTIFICATE

 

[To Be Added]



--------------------------------------------------------------------------------

Exhibit C

 

FORM OF COLLECTION ACCOUNT CONTROL AGREEMENT

 

(See Exhibit C to the Original Loan Agreement)



--------------------------------------------------------------------------------

Exhibit D

 

FORM OF CUSTODIAL AGREEMENT

 

(See Exhibit D to the Original Loan Agreement)



--------------------------------------------------------------------------------

Exhibit E

 

[RESERVED]



--------------------------------------------------------------------------------

Exhibits F-1 through F-4

 

(SEE ORIGINAL LOAN AGREEMENT)

 

Exhibit F-1

   Form of Junior Participation Supplemental Agreement (E.J.T.)

Exhibit F-2

   Form of Junior Participation Supplemental Agreement (Elk)

Exhibit F-3

   Form of Junior Participation Supplemental Agreement (Susil Cab, Inc.)

Exhibit F-4

   Form of Junior Participation Supplemental Agreement (The OSG Corporation)

 



--------------------------------------------------------------------------------

Exhibit G

 

FORM OF INTEREST RESERVE DEPOSIT ACCOUNT CONTROL AGREEMENT

 

(See Exhibit G to the Original Loan Agreement)



--------------------------------------------------------------------------------

Exhibit H

 

FORM OF NOTICE OF BORROWING AND PLEDGE

 

Lender:

   MERRILL LYNCH COMMERCIAL FINANCE CORP.

Borrower:

   TAXI MEDALLION LOAN TRUST I

Requested Funding Date:

  

 

--------------------------------------------------------------------------------

Medallion Loans to be Pledged:

   See attached Schedule A

Requested Advance:

   $             

Type of Advance:

   [Eurodollar Loan] [Fixed Rate Loan]

Requested Interest Period:

   Eurodollar Loans: [one][two][three][six] month(s)      Fixed Rate Loans:
[eighteen months][two years]                                    [thirty
months][three years][five years]

 

In connection with the Advance requested to be made on                     ,
20     under the Amended and Restated Loan and Security Agreement, dated as of
September 12, 2003 (as amended, supplemented, restated or otherwise modified and
in effect from time to time, the “Loan Agreement”; capitalized terms not
otherwise defined herein have the meaning set forth in the Loan Agreement),
between Taxi Medallion Loan Trust I (the “Borrower”) and Merrill Lynch
Commercial Finance Corp. (the “Lender”), the undersigned Responsible Officer of
the Borrower hereby certifies to the Lender as follows:

 

  1. The undersigned is a Responsible Officer of the Borrower and is authorized
to execute and deliver this Notice of Borrowing and Pledge on behalf of the
Borrower pursuant to the Loan Agreement.

 

  2. No Default or Event of Default exists (both before and after giving effect
to the requested Advance).

 

  3. Each of the representations and warranties made by a Related Party in the
Loan Documents is true and correct in all material respects on and as of the
date of the making of the requested Advance with the same force and effect as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date). Each Related Party is in compliance in all material respects with all
governmental licenses and authorizations, statutory and regulatory requirements.



--------------------------------------------------------------------------------

  4. After giving effect to the requested Advance, the aggregate outstanding
principal amount of the Advances does not exceed the amount permitted to be
outstanding as described in Section 2.01(a) of the Loan Agreement.

 

 

--------------------------------------------------------------------------------

[Name of Responsible Officer]

[Title of Responsible Officer]

 

--------------------------------------------------------------------------------

[Name of Responsible Officer]

[Title of Responsible Officer]

 

Date:                         



--------------------------------------------------------------------------------

Schedule A

 

LIST OF MEDALLION LOANS TO BE PLEDGED

 

[To be Added]



--------------------------------------------------------------------------------

Exhibit I

 

FORM OF TAX CERTIFICATE

 

Reference is hereby made to the Amended and Restated Loan and Security Agreement
dated as of September 12, 2003 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Loan Agreement”), among Taxi
Medallion Loan Trust I (the “Borrower”) and Merrill Lynch Commercial Finance
Corp. (the “Lender”). All capitalized terms used but not defined herein have the
meanings ascribed to them in the Loan Agreement. Pursuant to the provisions of
Section 2.11(c) of the Loan Agreement, the undersigned Lender hereby certifies
that:

 

  1. It is a          natural individual person,          treated as a
corporation for U.S. federal income tax purposes,          disregarded for
federal income tax purposes (in which case a copy of this Certificate is
attached in respect of its sole beneficial owner), or          treated as a
partnership for U.S. federal income tax purposes. [One must be checked.]

 

  2. It is the beneficial owner of the Note, except to the extent of a
transferee or assignee that has satisfied the requirements of Section 2.11(c) of
the Loan Agreement.

 

  3. It is not a bank, as such term is used in Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), or the Loan Agreement is
not, with respect to the undersigned, a loan agreement entered into in the
ordinary course of its trade or business, within the meaning of such section.

 

  4. It is not a 10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3) or 881(c)(3)(B) of the Code.

 

  5. It is not a controlled foreign corporation that is related to the Borrower
within the meaning of Section 881(c)(3)(C) of the Code.

 

  6. Amounts received by it pursuant to the Loan Agreement and under the Note
are not effectively connected with its conduct of a trade or business in the
United States.

 

[NAME OF LENDER]

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Date:                  , 20    

 



--------------------------------------------------------------------------------

Exhibit J

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Amended and Restated Loan and Security Agreement, dated
as of September 12, 2003 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Loan Agreement”) among TAXI
MEDALLION LOAN TRUST I, a Delaware business trust (the “Borrower”), and MERRILL
LYNCH COMMERCIAL FINANCE CORP. (the “Lender”). Terms defined in the Loan
Agreement and not otherwise defined herein are used herein with the meanings so
defined.

 

                     (the “Assignor”) and                      (the “Assignee”)
agree as follows:

 

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), all of the Assignor’s interest (the “Assigned
Interest”) in and to the Assignor’s rights and obligations under the Loan
Agreement as are set forth on SCHEDULE 1 (individually, an “Assigned Facility”;
collectively, the “Assigned Facilities”), in a principal amount for each
Assigned Facility as set forth on SCHEDULE 1.

 

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement, any other Loan Documents or any other instrument or document
furnished pursuant thereto, other than that it has not created any adverse claim
upon the interest being assigned by it hereunder and that such interest is free
and clear of any such adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or any Subsidiary or any other obligor or the performance or observance
by the Borrower or any Subsidiary or any obligor of any of their respective
obligations under the Loan Agreement or any other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (c) attaches
the Note(s) held by it evidencing the Assigned Facilities and requests that the
Lender exchange such Note(s) for a new Note or Notes payable to the Assignee
(and, if the Assignor is retaining any portion of its rights and obligations
under the Loan Documents, to the Assignor) in the amounts which reflect the
assignment being made hereby.

 

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Loan Agreement, together with copies of the financial statements
delivered pursuant thereto and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Assignor, the Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Agreement, the other Loan



--------------------------------------------------------------------------------

Documents or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Lender to take such action as agent on
its behalf and to exercise such powers and discretion under the Loan Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Lender by the terms thereof, together
with such powers as are incidental thereto; and (e) agrees that it will be bound
by the provisions of the Loan Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Loan Agreement are required
to be performed by it as a Lender.

 

4. The effective date of this Assignment and Acceptance shall be             
    , 200     (the “Effective Date”). Following the execution of this Assignment
and Acceptance, it will be delivered to the Lender, as syndicate manager (in
such capacity, the “Syndicate Manager”), for acceptance by it and recorded by
the Lender pursuant to the terms of the Loan Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the Syndicate
Manager, be earlier than five Business Days after the date of such acceptance
and recording by the Lender).

 

5. Upon such acceptance and recording, from and after the Effective Date, the
Borrower shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Syndicate
Manager on behalf of the Assignee whether such amounts have accrued prior to the
Effective Date or accrue subsequent to the Effective Date. The Syndicate Manager
shall make all appropriate adjustments in payments by the Borrower for periods
prior to the Effective Date or with respect to the making of this assignment.

 

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Loan Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in the Loan Agreement, relinquish its rights and
be released from its obligations under the Loan Agreement.

 

7. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------

SCHEDULE 1

TO ASSIGNMENT AND ACCEPTANCE

RELATING TO THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT,

DATED AS OF SEPTEMBER 12, 2003

AMONG

TAXI MEDALLION LOAN TRUST I

AND

MERRILL LYNCH COMMERCIAL FINANCE CORP.

--------------------------------------------------------------------------------

 

Name of Assignor:

 

Name of Assignee:

 

Effective Date of Assignment:

 

Credit

Facility Assigned

--------------------------------------------------------------------------------

 

Principal

Amount Assigned

--------------------------------------------------------------------------------

 

Commitment Percentage

Assigned

--------------------------------------------------------------------------------

    $                                   ____%

 

[Name of Assignee]   [Name of Assignor]

By

--------------------------------------------------------------------------------

 

By

--------------------------------------------------------------------------------

Name:

 

Name:

Title:

 

Title:

 



--------------------------------------------------------------------------------

Exhibit K

 

[RESERVED]



--------------------------------------------------------------------------------

Exhibits L-1 through L-4

 

(SEE ORIGINAL LOAN AGREEMENT)

 

Exhibit L-1

   Form of Approved Junior Participation Agreement (E.J.T.)

Exhibit L-2

   Form of Approved Junior Participation Agreement (Elk)

Exhibit L-3

   Form of Approved Junior Participation Agreement (Susil Cab, Inc.)

Exhibit L-4

   Form of Approved Junior Participation Agreement (The OSG Corporation)



--------------------------------------------------------------------------------

Exhibit M

 

FORM OF NOTICE OF CONVERSION OR CONTINUATION

 

[Date]

 

Merrill Lynch Commercial Finance Corp.

[Address]

 

Attention:                                 

 

Re: Taxi Medallion Loan Trust I

 

Ladies and Gentlemen:

 

This Notice of Conversion or Continuation is delivered to you pursuant to
Section 2.14 of the Loan and Security Agreement, dated as of September 12, 2003
(as amended, supplemented, restated, or otherwise modified from time to time,
the “Loan Agreement”) between Taxi Medallion Loan Trust I, as borrower (the
“Borrower”), and Merrill Lynch Commercial Finance Corp. (the “Lender”). Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Loan Agreement.

 

[The Borrower hereby requests that on [            ] (the
“Conversion/Continuation Date”),

 

1. $[            ] of the presently outstanding principal amount of the Advances
originally made on [            ],

 

2. and all Advances presently being maintained as [Eurodollar Rate Loans] [Fixed
Rate Loans],

 

3. be [converted into] [continued as],

 

4. [Eurodollar Rate Loans having an Interest Period of [one/two/three/six/twelve
months] [Fixed Rate Loans having an Interest Period of [eighteen months/two
years/thirty months/three years/five years].

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Conversion/Continuation Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

(a) the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.14
of the Loan Agreement);

 

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].]



--------------------------------------------------------------------------------

The Borrower has caused this Notice of Conversion or Continuation to be executed
and delivered, and the certification and warranties contained herein to be made,
by its duly authorized officer this     th day of             , 20    .]

 

TAXI MEDALLION LOAN TRUST I

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

Exhibit N

 

FORM OF AMENDMENT TO SERVICING AGREEMENT

 

AMENDMENT TO SERVICING AGREEMENT, dated as of September 12, 2003 (this
“Amendment”), to the Servicing Agreement, dated as of September 13, 2002 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Servcing Agreement”; as amended hereby and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Servicing Agreement”), by and among TAXI MEDALLION LOAN TRUST I (the
“Borrower”), MEDALLION FUNDING CORP. (the “Servicer”), and MERRILL LYNCH
COMMERCIAL FINANCE CORP. (successor-in-interest to Merrill Lunch Bank USA, the
“Lender”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Servicing Agreement.

 

RECITALS

 

The Borrower, the Servicer and the Lender are parties to the Existing Servicing
Agreement.

 

The Borrower, the Servicer and the Lender have agreed, subject to the terms and
conditions of this Amendment, that the Existing Servicing Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Servicing
Agreement.

 

Accordingly, the Borrower, the Servicer and the Lender hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Servicing Agreement is hereby amended as follows:

 

SECTION 1. Amendments.

 

Article VI of the Existing Servicing Agreement is hereby amended by deleting
Section 6.08 in its entirety and substituting the following new Section 6.08:

 

“Section 6.08 Maintenance of Tangible Net Worth. The Servicer shall maintain
Tangible Net Worth at all times of not less than $50,000,000.”

 

Article VI of the Existing Servicing Agreement is hereby amended by deleting
Section 6.09 in its entirety and substituting the following new Section 6.09:

 

“Section 6.09 Maintenance of Ratio of Total Liabilities to Tangible Net Worth.
The ratio of Total Liabilities to Tangible Net Worth shall not be greater than 6
to 1 at any time.”

 

SECTION 2. Conditions Precedent. This Amendment shall become effective on the
first date (the “Amendment Effective Date”) on which all of the following
conditions precedent shall have been satisfied:



--------------------------------------------------------------------------------

The Lender shall have received counterparts of this Amendment executed by a duly
authorized officer of each of the Borrower and the Servicer;

 

The Lender shall have received payment for all of the out-of-pocket costs and
expenses incurred by the Lender in connection with the preparation, execution
and delivery of this Amendment, including, without limitation, the reasonable
fees and disbursements of Cadwalader, Wickersham & Taft LLP, counsel to the
Lender;

 

The Lender shall have received a certificate of the Secretary or Assistant
Secretary of the Servicer substantially in the form of Exhibit A hereto, dated
as of the date hereof, and certifying (i) that since September 13, 2002 there
have been no changes to any of the organizational documents of the Servicer and
(ii) as to the incumbency and specimen signature of each officer executing this
Amendment; and

 

(i) The Servicer shall be in compliance with all of the terms and provisions set
forth in the Existing Servicing Agreement and the other Loan Documents on its
part to be observed or performed, (ii) the representations and warranties made
and restated by the Servicer pursuant to Section 3 of this Amendment shall be
true and complete in all material respects on and as of such date with the same
force and effect as if made on and as of such date, and (iii) no Default or
Event of Default shall have occurred and be continuing on such date.

 

SECTION 3. Representations and Warranties. The Servicer hereby (i) represents
and warrants to the Lender that it is in compliance with all of the terms and
provisions set forth in the Existing Servicing Agreement and the other Loan
Documents on its part to be observed or performed, (ii) represents and warrants
to the Lender that no Default or Event of Default has occurred and is
continuing, and (iii) confirms and reaffirms to the Lender each of the
representations and warranties contained in Article V of the Servicing
Agreement.

 

SECTION 4. Limited Effect. Except as expressly amended or otherwise modified
hereby, the Existing Servicing Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms, without any amendment,
waiver or modification of any provision thereof.

 

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart thereof.

 

SECTION 7. Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York.

 

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Amendment to be executed on its behalf by its officer hereunto duly
authorized, as of the date first above written.

 

BORROWER:

TAXI MEDALLION LOAN TRUST I

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

LENDER:

MERRILL LYNCH COMMERCIAL FINANCE CORP.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

SERVICER:

MEDALLION FUNDING CORP.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

Exhibit A

 

FORM OF SECRETARY’S CERTIFICATE

 

Pursuant to Section 2(c) of the Amendment, dated as of September 12, 2003 (the
“Amendment”), to the Servicing Agreement, dated as of September 13, 2002 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Servicing Agreement”; capitalized terms used but not otherwise
defined herein shall have the meanings assigned thereto by the Servicing
Agreement), by and between TAXI MEDALLION LOAN TRUST I (the “Borrower”),
MEDALLION FUNDING CORP.(the “Servicer”), and MERRILL LYNCH COMMERCIAL FINANCE
CORP. (successor-in-interest to Merrill Lynch Bank USA, the “Lender”), the
undersigned hereby certifies on behalf of the Servicer as follows:

 

Since September 13, 2002 there have been no changes to any of the organizational
documents of the Servicer and each such document remains in full force and
effect as of the date hereof; and

 

The following named individuals are duly elected, qualified and acting officers
of the Servicer, each such individual holding the office(s) set forth opposite
his respective name as of the date hereof, and the signatures set forth beside
the respective name and title of said officers and authorized signatories are
true, authentic signatures:

 

Name

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

  

Signature

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has hereunto executed this Secretary’s
Certificate as of this      day of September, 2003.

 

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

The undersigned,             , does hereby certify that he is the duly elected
and presently incumbent              of the Servicer and in such capacity does
hereby certify to the Lender that              is the duly elected and presently
incumbent Secretary of the Servicer.

 

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title: